 

UNITED STATES DISTRICT COURT one Ae PH ibs
SOUTHERN DISTRICT OF NEW YORK

 

CITY OF ALMATY, KAZAKHSTAN,
and BTA BANK JSC,

Plaintiffs,

Vv.
No. 15 Civ. 5345 (AJN) (KHP)

MUKHTAR ABLYAZOV, ILYAS
KHRAPUNOV, VIKTOR KHRAPUNOV, and
TRIADOU SPV S.A.,

Defendants.

 

 

MUKHTAR ABLYAZOV’S OBJECTIONS TO HONOURABLE JUDGE PARKER’S
OPINION & ORDER & REPORT & RECOMMENDATION DATED JULY 3, 2019,
AND TO OPINION ADDRESSING MOTION FOR RECONSIDERATION OF
REPORT & RECOMMENDATION DATED JULY 15, 2019

“HS a ARCA Reig
: Bg

sy leer G8, abe

yar: sevens tts ES )

 

 

 

 

~~ MUKHTAR ABLYAZOV

 

As Pro Se Defendant
France

Page 1 of 9
a.

I, the undersigned, defendant Mukhtar Ablyazov (“

(SAT
3

Ablyazov”), as a Pro Se defendant, submit
these objections to the July 3 Opinion & Order & Report & Recommendation of “Magistrate
Judge Katharine H. Parker granting Plaintiffs’ motion for sanctions against me (“July 3
Opinion”), and against the July | sth Opinion of Magistrate Judge Katharine H. Parker rejecting

PES sah heh IVa esidebet, FUMIE In ctiater te aie ee diner ABD

my motion for Reconsideration (“July 15 Opinion”)(jointly the “Opinions”).

INTRODUCTION
Plaintiffs, the City of Almaty, Kazakhstan (“Almaty”) and BTA Bank JISC (“BTA Bank”)
collectively, the “Kazakh Entities”) have moved pursuant to Federal Rule of Civil Procedure

th Ann ]

January 2019 i filed my Memorandum of Law in Opposition to the Kazakh Entities’
Motion for Sanctions (“Opposition”)(ECF 949). On July 3“, 2019 Judge Parker issued her July
3 Opinion, in which she accepted all allegations made by the Plaintiffs without reading my
Opposition at all. I then submitted a letter for reconsideration of the July 3 Opinion on the basis
that Judge Parker had overlooked my Opposition (ECF 1104). Judge Parker then issued her
July 15 Opinion, in which she corrected several sentences from the July 3 Opinion that were

objectively erroneous, but otherwise left her findings and recommendations unchanged.

fe

(

37 (“Rule 37”) for sanctions against me for failure to comply with discovery obligations. On
28"

I respectfully submit to this Court that Judge Parker has made several substantial errors of both

fact and law in her Opinions. Judge Parker has taken as true many conclusory statements made
by the Plaintiffs, which are delibe rately misleading and factually incorrect. Judge Parker has

Flatibiilis Ale Ger NAY SARA E i hy Clash ACen Y SEE. VE CE ad

also either misunderstood or overlooked several major factual elements in my Opposition.
When viewed fully and fairly, the record shows that i have not failed in my obligation to
participate in the discovery process or to comply with the Court’s orders. Therefore, Judge

a3
a ey rl +

Parker has erred in her conclusions in the Opinions and has erred in ordering harsh sanctions
against me

LEGAL STANDARD

T understand that since pro se parties are considered at a disadvantage when facing a party
represented by counsel, various state and federal rules advocate treating self-represented
litigants with greater accommodation than parties with professional representation. I feel that i
have not been afforded such treatment by Magistrate Judge Parker, who has expected of me
the same level of legal research and reference to case law as would be expected from a law
firm. I hope that this Court will accommodate any mistakes I may make in the structure or

formatting of my objections, and will allow me to cure any deficiencies, if it finds them.

I further understand that the district judge can set aside a magistrate judge’s order if it is "clearly
erroneous or is contrary to law," I respectfully submit that this is the case here.

ARGUMENT

1. Ablyazov did not resist deposition in France. Delays caused entirely by Kazakh
Entities

Page 2 of 9
~ In the course of August 2017, counsel for the Plaintiffs sent several Lette

In her 3 July Opinion, Judge Parker considers my alleged resistance to be deposed in France as
a major factor for awarding monetary sanctions against me. In the J uly 15 Opinion Judge Parker
finds that:

Ablyazov argues that he did not try to resist his deposition in France. The argument is
specious, as evidenced by the fact that his deposition was noticed in December of 2016,
around the time he was released from prison (Doc. No. 949,1), and that, as of August
of 2017, he had not consented to comply with the request. This necessitated motion
practice to compel his attendance at a deposition.

This assessment is clearly erroneous because it ignores facts on the record, ignores contrary
admissions by the Plaintiffs, ignores orders made by Judge Parker herself and ignores
information in my brief in opposition to the Plaintiffs’ sanctions motion (ECF 949),

Plaintiffs themselves admit that they first noticed my deposition on my then-counsel on 30
December 2016. Plaintiffs do not contest that my then-counsel responded in a timely manner
that I could not travel for a deposition in New York, and that Plaintiffs would need to depose
me in France pursuant to the Hague Convention (ECF 399). Notably, Plaintiffs took no steps
to challenge these objections, thereby consenting that France was the proper venue for the
deposition. In fact, Judge Parker herself agreed, stating that “while this Court previously
declined to order Ablyazov to travel to the U.S. for his deposition, the Court did so because
Ablyazov consented to sitting for a deposition in France [and] there appears to be no
impediment to Plaintiffs proceeding with a deposition in France” (ECF No. 420, at 2).

However, Plaintiffs did not allow facts to deter them from making substantial
misrepresentations in their sanctions motion. For example, Plaintiffs argued that the delay in
scheduling my deposition in France was caused by my refusal to consent (ECF 399, page 3).
This is patently untrue. The delay was in fact caused by the inaction of the Plaintiffs themselves.
For months after receipt of my objection to their 30 Dec 2016 notice, the Plaintiffs took no
action whatsoever to schedule my deposition in France via the Hague Convention. In fact, the
Plaintiffs only sent the Hague deposition request for signature by this Court on 25th July 2017.

Just a week later, on 1 August 2017, my then-counsel Kobre & Kim informed the Plaintiffs
that “Mr. Ablyazov has informed us that while he expects to consent to a deposition in France
through The Hague Convention, he would like to confer with new counsel (once retained)
before he formally consents to do so” (See ECF 386). On 8th August 2017, Judge Parker made
an Order to grant Kobre & Kim’s motion to withdraw as my counsel (See ECF 386-1).
However, this order set no deadline for when I had to confirm my consent to be deposed in
France. Given that the Plaintiffs had taken a voluntary half-year hiatus in scheduling my
deposition, I interpreted Judge Parker’s order as allowing me at least a month to answer fully
once I could consult with my new counsel. It should be noted, that the Plaintiffs never
challenged Judge Parker’s order or asked her to set a deadline.

 

 

responded through my lawyer Peter Sahlas (attached as exhibits 1-5). These letters clearly
demonstrated two things. First, that I was actively participating in a reasonable discussion about
the scheduling of my deposition. Second, that there were objective reasons why I could not sit
for a deposition anywhere outside France because I have filed an application for political
asylum in France and surrendered all my travel documents, making it impossible to legally

Page 3 of 9
leave the country. Crucially, in none of these letters did I ever refuse to sit for a deposition in

France.

The Plaintiffs disregarded this correspondence and filed a letter motion with Judge Parker to

compel my deposition in New York, London or Spain by no later than 13th October 2017. if
that application failed, the Court was asked to compel me to formally consent to be deposed in

at fT

France. In making that motion, the Plaintiffs argue that I have refused so far to such a consent
(See ECF 399). That statement was intentionally misleading, as I have conveyed through Kobre
& Kim on the August 1%, 2017 (ie. the same month) that I expected to consent to be deposed
in France. T received a copy of Plaintiffs’ letter motion on the 31% of August. I immediately

proceeded to prepare and send to the Court a response letter through Peter Sahias. This letter
oe : : i ; « a4 eth £a 4 fo sexs tee lettre
was sent on the 1° of September and in it i asked until 5° O7 September to answer the letter

r
motion (See Exhibit 6). On the Sth of
and gave my formal consent to be de

  

The above quoted passage from the 15 July Opinion strongly suggests that Judge Parker based
her finding that I had resisted my deposition in France solely on the mistaken understanding
that over 8 months had passed from when the Plaintiffs noticed my deposition to be held in
New York (30 Dec 2016) and when I consented to my deposition to be held in France under
the Hague Convention (5 Sept 2017). In reality, barely 6 weeks passed from when the Plaintiffs
sent a Hague deposition request for signature by this Court on 25" July 2017, and when |
consented to sit for the deposition in France on 5 September 2017. I am sure that this Court
will agree that a 6-week delay in consenting to a Hague deposition does not warrant sanctions,
especially when the Plaintiffs took no action in sending the Hague request for the previous 7
months. *

2. Ablyazov did not resist or delay his attendance at the deposition in France
In their sanctions motion the Plaintiffs alleged that I resisted or delayed the organisation of my
Hague deposition after consenting to it on 5‘ September 2017 and afier the Hague deposition
een signed and sent by this Court. In her 3 July Opinion, Judge Parker appears to

n

without considering my opposition (ECF 949). These conclusions by Judge Parker were clearly
erroneous and should be set aside.

When this Court sent the Hague deposition request to France, it did not order me to take any
action to advance the service of the Request or the organisation of my deposition. The
obligation to take steps to check on the status of the Request and take steps to advance it were
on the Plaintiffs. However, just as before, they took no action and have now convinced Judge

Parker to sanction me for their own delay.

Deanckh anthari
French authori

In December 2017 Plaintifts asked me for an address in France to which the
can send the Summons. I responded promptly by giving the only constant address that I used,

my attorney’s in France (See ECF 811-1).

 

| All the more so, since this was happening as my US counsel was withdrawing.

Page 4 of 9
   

On 1* August 2018 the Plaintiffs made a letter motion to Judge Parker (ECF 811). In the letter,
the Plaintiffs allege (without any proof) that I have been withholding information about having
received a Summons by the Tribunal in France. Neither I, nor my French attorney, had received
any such Summons at the time (see ECF 826). In the Order of Judge Parker dated 10th August
2018, I was for the first time asked to take certain steps to advance the deposition in France
(See ECF 813). On 13th August 2018, I wrote a letter to the Court indicating that my attorney
was on vacation and I asked two weeks’ time until he returns to ask him to contact the French
Court and to speed up the deposition. It was middle of August and it was customary that the
judges and attorneys are on vacation during that time (See ECF 814). On 29th August I wrote
to the Court, attaching a letter from my French attorney to me dated 27th August. In the letter,
my French attorney confirms that he has contacted the French Court in relation to my
Summonst and the Court has not yet received anything at that time. He also said that it did not
conform with French law or practice to contact the French Tribunal regarding the advancement
of a Hague Request. I also attached a letter that I have finally received from the Tribunal de
Grande Instance the Summons to deposed on the 20th September 2018. I asked Judge Parker
to confirm that having the deposition on the 20th of September instead of the deadline of the
17th September imposed by her will not be a violation. On 31st of August Judge Parker granted
my request (See ECF 826).

As shown above, until 10 August 2018 I had no obligation to take steps to advance the
scheduling of my Hague deposition with the French authorities. In fact, doing so would have
not conformed with French law. However, as soon as I had been ordered by Judge Parker to
take steps to assist, I immediately took all such possible steps, even though it was mid-August
and my attorney was away on vacation and so was the French Court. There is absolutely no
basis for Judge Parker to have considered that I tried to resist or delay my deposition in France.
Whatever motion practice the Plaintiffs engaged in was, in the end, completely unnecessary
and the scheduling of the deposition would have proceeded at the same pace (set by French
authorities) without this briefing. It is wholly inequitable to sanction me for the procedures and
pace of French authorities and French Courts. Especially when I took all necessary steps, even
those beyond the requirements of the Hague Convention process.

3. Plaintiffs never required Ablyazov’s consent for access to the documents from the
UK proceedings

In the July 15 Opinion Judge Parker finds that:

Ablyazov also refused to provide his consent to allow Plaintiffs’ attorneys in the United
Kingdom (“U.K.”) to share documents he filed in the U.K. legal proceedings with
Plaintiffs’ counsel in the United States.

With respect, Judge Parker’s finding is clearly erroneous because it is premised on the

».<assumption. that the Plaintiffs required my.consent-foraccess:to.these: documents; or-that:L:-couldes:cc:
obtain these documents myself. Judge Parker accepted (without proof or verification) the ~~~

conclusory statements made to this effect by Plaintiffs in their sanctions motion. As I have
outlined in my opposition brief (see ECF 949), these statements are completely false. The
Plaintiffs never required my consent or cooperation to obtain any and all documents which they
had an interest in from the UK proceedings.

Page 5 of 9

 

  
L, BTA’s UK counsel has access to absolutely ali doc

ti, TTT,

ru

K proceedings of BTA against mc. BTA’s UK counsel even ma
access to some privileged correspondence between me and my UK lawyers. BTA have always
been permitted to show any of these documents to their US counsel. The only restriction is that
BSF would not be allowed to use any such documents in the present action without seeking

permission from the UK Court.

Second, and crucial, BTA’s counsel could have easily made an application to the UK. Courts
and requested the use of some or all of the UK documents in the present case. As I explained
to Judge Parker in my opposition brief (ECF 949, page 4), BTA have already done this in
another case in the US. On Sth of August 2016 BTA applied to the UK Court asking documents
K cyte

Ww
that are part of the UK proceedings to be used in the Virginia case against my sister. Without
my consent and with opposition from a third party the Judge granted their order just 10 days
ter or 15th Augus 2016 (see Exhibit 8 and 9). Both ihe A Order confirm

ee
&
a
a
=
o
i
—
Grr
et
Er
Dp
bans
ge
¢S
&
oe
Ke

Third, I could not make an application to the UK Court to release documents from UK
proceedings for use in the present matter. [ am in default of a “costs order” issued against me
by the UK courts in May 2013. Upon my release from prison, I had no funds to either pay this
costs order or hire UK counsel to make the application to the Court for release of the
documents, because ail of my assets were frozen, and a receivership was put over them. In such
circumstances, the UK Court would not accept any request from me.

In her 3 July Opinion, Judge Parker points out that “prejudice to the party seeking sanctions
may also be a significant consideration” See Southern New England Tel. Co., 624 F.3d at 148-
49 (movant suffered prejudice where it was deprived of evidence). In addition to everything
stated above, this factor weighs heaviiy against imposing sanctions on me. As the application
for the use of documents in the Virginia case clearly show, the Plaintiffs could have easily
obtained any documents from the UK proceedings for use in the present case. The fact that the
Plaintiffs made no effort during the 2+ years of discovery in this matter to request any of the
documents from the UK proceedings proves that they saw no need for these documents in the
present matter. Consequently, Plaintiffs cannot claim to have suffered any prejudice from the
absence of these documents in the present matter.

In the end, Judge Parker erred in sanctioning me for failing to produce documents to which the
Plaintiffs had easy access. Judge Parker also failed to consider that the Plaintiffs had clearly

attempted to mislead her in claiming that they required my consent to obtain documents from
the UK. while hein

waa way VS

erfectly aware (from their own actions in 2016) that they could obtain

being perfectly aware (from their actions in 2016) that the uld obtai

these documents without my consent. The Court should not countenance such obvious
gamesmanship.

4, Ablyazov did not fail to produce documents ordered by the Court
In the July 3 Opinion Judge Parker finds that:

 

? It appears that Judge Parker did not take this important information into account when making her 15 July
Opinion.

Page 6 of 9
 

Plaintiffs’ first request for documents, served in August 2016, requested documents
concerning, among other things: Ablyazov’s ownership and position as Chairman of BTA
Bank; documents produced in the U.K. Proceedings regarding his assets; documents
pertaining to his and his business’s interactions with FBME Bank, which facilitated
relevant wire transfers; and documents pertaining to a purported loan to Gennady Petelin.
(Doc. No. 921-4; see also Doc. No. 919-10,182:04-183:05.) Ablyazov ignored these
requests. Plaintiffs ultimately moved to compel Ablyazov to produce documents in August
2018. (Doc. No. 811.) Ablyazov failed to timely respond to the Motion and this Court
ordered him to produce responsive documents. (Doc. No. 813.) However, instead of
producing documents in compliance with this Court’s Order, Ablyazov moved for
reconsideration. (Doc. No. 814.) Although that Motion was denied, Ablyazov still failed to
produce any documents. (Doc. No. 816).”

As a starting matter, with all due respect to Judge Parker, several of her findings are objectively
factually incorrect:

First, Plaintiffs have served their First Request for Documents on me on 26" August
2016. At the time, the parties in this case were discussing a protective order.
Nevertheless, I responded to this document request through my counsel at the time on
6" October 2016 (See Exhibit 10). Therefore, Judge Parker has erred in finding that I
“ignored those requests”.

Second, Judge Parker erred in finding that I “failed to produce any documents”. After
my US counsel (Kobre & Kim) withdrew from the case, I made every possible effort
to continue participating in this action efficiently. I asked my French lawyer, Peter
Sahlas (who is admitted to the bar in New York) to act as a channel of communication
with the Court. Through him I produced a number of documents (for example my
Judgement of Conseil d’Etat). However, the Plaintiffs decided to take every step to
make my participation in this case as a Pro Se defendants as difficult as possible, no
doubt to then use my ineffective communication as a basis for sanctions against me.
The Plaintiffs convinced Judge Parker to deny me the use of Peter Sahlas as a person
to convey my correspondence with Plaintiffs and the Court and struck off from the
record whatever documents I had already produced through Sahlas (See ECF 469). I
am now being sanctioned for failing to produce documents which the Plaintiffs have
themselves asked to be struck from the record.

More generally, Judge Parker’s logic in sanctioning me for failing to produce documents
pursuant to her orders rests on the conclusion that I had responsive documents in my custody
or control. The July 15 Opinion shows that in reaching this conclusion, Judge Parker took no
note of my explanation that I simply had no documents to produce (ECF 949). I left the UK in
beginning of 2012 to avoid being assassinated. Such a departure did not allow for an orderly
packing of documents. Thereafter, I had to move around constantly for fear of being kidnapped
or assassinated by the Nazarbayev regime. In July 2013 I was arrested in France. I was taken

seinowhat:clothes:ic:had:on*messand::certainly:had:no:chance:to:pack:or:save:anythingAt:thiss.

 

“time T lost’acctess tothe few documents f still had “with mes Twas ‘then kept imprisoned in’

isolation for over 3 years, despite not being found guilty of any crime. I ask this Court to
consider how reasonable is it to expect that someone who had to go through all of this should
nevertheless maintain an orderly archive of documents? Where do the Plaintiffs presume I
would have kept these “archives’’? In my cell?

Page 7 of 9
=

Pp
documents which the Plaintiffs were requesting of me in discovery. First of all, such an
argument would fundamentally misapply the discovery standard, under which I can only be
ordered to produce those documents which are in my custody and controi. Second, whiist I was
in the French prison, the Nazarbayev regime was applying enormous pressure on everyone that
was close to me, especialiy those who were invoived with BTA Bank, whilst I worked there.?
Many of my ex-colleagues feared being targeted by Kazakhstan and extradited back to face
torture if they cooperated with me in any way. As a result, I lost ties to people who may have
had some information or documents about my previous activity.

5. Ablyazov’s refusal to name close associates is justified

In the July 15 Opinion Judge Parker finds that:

Ablyazov explains that he refused to provide the names of certain individuals who could
be witnesses because they would be faced with risk of torture and detention in Kazakh
prison if their names became public. This explanation is inadequate. As Ablyazov well
knows, this case deals with voluminous amounts of sensitive information that has been
kept out of the public record pursuant to this Court’s Protective Order. To the extent
Ablyazov had concerns about disclosing these names, he could have designated them

Confidential or sought a separate protective order.

1am puzzled as to why Judge Parker considers that the physical safety, and very lives, of these
individuals can be risked in order to advance a civil suit. I suspect that Judge Parker considered
my explanations to be overdramatic or paranoid. I respectfully submit that this Court should
consider the numerous reports on human rights abuses and corruption of the judiciary in
Kazakhstan, including those from the U.S. Department of State. I also respectfully suggest that
if the Court does not believe my word on these matters, it may give more credit to the opinion
of 17 United States Senators* who have issued an open letter to the Kazakh regime just a few
dave asa (By hahst 11\ hie latins mal
aays ABU © SKA i 1}. Likis LOttCi Lika
even tangentially linked to me. There
to name these individuals. They wish

force them to sign false allegations against me. No Protective Order would matter or deter such
actions. l respectfully submit that protecting people’s lives is not a sanctionable offense.

ane ta nannle 1, hain

laar what hans wha are geen ac Poa
iar What nappens tO DCOpie Wnod afe SCen as ocing

KES Cis.
is only one reason why the Plaintiffs have requested me
ta datain tham atrin tham naf aggete tarhire tham and
tO Gctain tiem, ts, tor nem ana

Stipe Ui doo Ui

CONCLUSION

For the reasons explained above, Mukhtar Ablyazov respectfully requests that the Court set
aside the Magistrate Judge’s order directing Ablyazov to pay Plaintiffs’ attorneys’ fees and
costs associated with the various motions to compel discovery responses from Ablyazov and
his appearance at a deposition, as well as the fees and costs associated with Plaintiffs’ Motion
for Sanctions. Mukhtar Ablyazov also respectfully requests that the Court rejects the Magistrate
Judge’s recommendation that Ablyazov be precluded from offering or referring to any

 

2 https://en.odfoundation.eu/a/8092,report-kazakhstan-pursues-former-top-managers-of-bta-bank-in-order-
to-obtain-their-testimonies-against-mukhtar-ablyazov
4 Including Senators Rubio and Sanders

Page 8 of 9
documents that he did not produce in discovery in opposition to any dispositive motion or at
trial.

Dated: France SE: Sieage

August 1, 2019 Mukhtar Ablyazov

 

 

 

Page 9 of 9
 
Exhibit 1

 

 

 

 

 
MATTHEW L. SCHWARTZ
Tel.: (212) 303-3646
E-mail: mischwartz@bsflip.com

 

BY E-MAIL

Mukhtar Ablyazov
c/o Jonathan Cogan
Kobre & Kim

BRU Oe a RACES

00 3rd Avenue

oC

Re: City of Almaty, Kazakhstan, et ano. v. Mukhtar Ablyazov, et al.,
Case No. 15 Civ. 5345 (AUN) CHIPS

Dear Mr. Ablyazov:

We represent the City of Almaty and BTA Bank (the “Kazakh Entities” or “Plaintiffs”).
We write to request your availability to sit for a deposition in the above captioned lawsuit in
New York, London, or Spain. Please let us know when you are available to sit in one of those
locations before September 30, 2017.

If you do not provide us with a date and place for your deposition by Friday, August 25,
we will move the court to compel your deposition.

We have included a translation of this letter into Russian, but do not intend to translate all
correspondence or pleadings to assist you in acting as your own attorney.

‘Thank you for your prompt reply.
Regards,

/s/ Matthew L. Schwartz
Matthew L. Schwartz

SOUS SCHILLER FLEXNER LLP

875 Lexington Avenue, New York. NY 10022 ; (t} 212 446 2300 1 (f) 2le 446 2350 | www.bsilip.com

 
Exhibit 2

 

 

 
August 24, 2017

Matthew L. Schwartz
Boles Schiller Flexner LLP
575 Lexington Avenue

b IY TONG

A, vd LUZ eS

-mail: mischwartz@bsfilp.com

=
8
<
oO
-

m

2
GS
fn
g
=
a

oe

< z
5
g >

we
wu
=

New York, NY 10022
E-mail : jonathan.cogan@kobrekim.com

Re: City of Aimaty, Kazakhstan, et ano. v. Mukhtar Ablyazov, et al.,
Case No. 15 Civ. 5345 (AJN) (KHP)

Dear Mr. Schwartz,
af aan acka ys mbhoae tuasay tr rani: ta uciir latter af Ansett 24 FA07 canardinge hie auallabilie, ea ele
i have been asked by Mr. Mukhtar Ablyazov to reply to your letter of August 21, 2017, regarding his availability to sit

in New York, London or Spain for a deposition in the above-referenced lawsuit.

Mr. Ablyazov resides in France and has an application pending there for permanent residency based on political
asylum. He is Jegally obliged to remain in France pending the processing of this application. He has been issued a
temporary residency permit, but he does not have a passport, and cannot obtain one, or any form of travel document,
until his application has been processed. | have been advised that the processing time for Mr. Ablyazov’s application

nstre ake WG

ca i stretch well into Z£UL6,

Therefore, it is currently legally impessible for Mr. Ablyazov to sit for a deposition outside France.

Best regards,

PSL
Peter J. Sahlas
Attorney & Counselor at Law (New York}

 
Exhibit 3

 

 
Matthew L. Schwartz

Boies Schiller Flexner LLP

575 Lexington Avenue

New York, NY 10022

E-mail: mischwartz@bsfilp.com

c/o jonathan Cogan

Kobre & Kim LLP

800 3rd Avenue

New York, NY 10022

E-mail : jonathan.cogan@kobrekim.com

Re: City of Almaty, Kazakhstan, et ano. v. Mukhtar Ablyazov, et al.,
Case No. 15 Civ. 5345 (AIN) (KHP)

Dear Mr. Schwartz,

! write in response to your letter of August 24, 201

es étrangers et du adroit d’asiie, Mir. Abiyazov was required to
surrender any travel documents in his possession at the outset of his application to reside in France as a refugee. A
temporary residency permit that has been issued to him is not a travel document that he could use to leave the
country or return, The restriction on travel outside France includes Spain, which is a part of the Schengen Area, and
all other Schengen Area countries, irrespective of the fact that there are no systematic border controls between

France and those countries,

Pursuant to France's Code de entrée et du séjour d
t
°

Be mph BP ang eg hy

t Kazakhstan is the persecuting state from which he seeks France’s protection
pursuant to the United Nations Convention relating to the Status of Refugees. fir. Ablyazov's rights under
international laws of political asylum grant him protections from the persecuting state, of which your clients appear to
be an organ and instrumentality. Before providing additional details about Mr. Ablyazov’s status in France, he would

therefore seek an agreement on how your firm and your clients would deal with protected information.

Please be reminded that t do not represent Mr. Ablyazov in the above-referenced lawsuit, or as a service agent. Lam
merely acting as an intermediary with you, as he continues to seek legal counsel.

Best regards,

VSL

Peter J. Sahlas
Attorney & Counselor at Law (New York)
Peter J. Sahlas

10, place Vendome
75001 Paris

 
Exhibit 4

 

 

 

 
MATTHEW L. SCHWARTZ,
Tel.: (212) 303-3646
E-mail: mischwartz@bsfllp.com

 

August 28, 2017

BY E-MAIL

Mukhtar Ablyazov
Peter J. Sahlas

Kobre & Kim
800 3rd Avenue

Re: City of Almaty, Kazakhstan, et ano. v. Mukhtar Ablyazo v, ef al.,

oe oe

Case No. 15 Civ. 5345 (AJN) (KAP)
Dear Messrs. Ablyazov and Sahias:

We represent the City of Almaty and BTA Bank. We write in response to Mr. Sahlas’s
letter of today, which responded to our letter of August 24, 2017.

In that letter, Mr. Sahlas states that before Mr. Ablayzov will disclose information
regarding his legal status in France, he seeks an agreement on the protection of this information.
In response, we have attached the Court-ordered protective order in this case [ECF No. 253],
which was agreed to by Mr. Ablyazov on November 25, 2016, and governs the treatment of
confidential information in this action. We presume that Mr. Ablyazov is familiar with this order
and has been obeying it throughout the course of the litigation.

t ound fy

In addition, we note that under Section 6(b), confidential information in this action may
only be disciosed to counsel “retained specifically for this action.” Based upon Mr. Sahias’
repeated representations that he does not represent Mr. Ablyazov in this action, we ask that Mr.
Ablyazov and Mr. Sahlas confirm that Mr. Sahlas has not been given access to any information

designated as confidential in this action.

/s/ Matthew L. Schwartz
Matthew L. Schwartz

+

BOIES SCHILLER FLEXNER Lis

575 Lexington Avenue, New York, NY 10022 | (t) 212 446 2300 | (f) 212 446 2350 : www bsfitp con

t

 

 

 
Exhibit 5

 

 

 

 
3

August 29, 2017

Matthew L. Schwartz
Boies Schiller Flexner LLP
575 Lexington Avenue

New York, NY 10022
E-mail: mischwariz@bsfilp.com

cfo Jonathan Cogan

Kobre & Kim LLP

800 3rd Avenue

New York, NY¥.10022

E-mail : jonathan.cogan@kobrekim.com

Re: City of Almaty, Kazakhstan, et ano. v. Mukhtar Ablyazov, et al.,
Case No. 15 Civ. 5345 (AJN) (KHP)

in response to your letter of August 28, 2017, i confirm that | have not been given access to any information
i 1 as confidential in the above-referenced action.

Best regards,

‘7 S af

Peter J. Sahlas

Attorney & Counselor at Law (New York)

Peter J, Sahlas
:Q, place Vendome
75001 Paris
Exhibit 6

 

 

 

 
4 Se

Gam,
q

September 1, 2017

Daniel Patrick Moynihan Courthouse
500 Pear! Street

New York, New York 10007

c/o Jonathan Cogan

Kobre & Kim LLP

800 3rd Avenue

New York, NY 10022

E-mail : jonathan.cogan@kobrekim.com

Re: City of Almaty, Kazakhstan, et ano. v. Mukhtar Ablyazov, et al.,
Case No. 15 Civ. 5345 (AJN) (KHP)

Dear judge Parker,
{am writing on behalf of Mr. Mukhtar Ablyazov regarding the above-referenced matter.

Mr. Ablyazov asked me to inform you that he wishes to reply to the motion filed by Boies Schiller Flexner on
Wednesday, August 29, 2017. He became aware of this motion only yesterday, Thursday, August 31, 2017, and he
requests until Tuesday, September 5, 2017 to send his communication to you. Please note that he is currently
unrepresented in this matter, and, because he does not understand English, he requests this time for translations
from English to Russian, and hack to English,

He wishes to emphasize that he is seeking a mutually workable solution and notes that there is at least one factual
error in the Boies Schiller Flexner motion that must be corrected.

Please be advised that | am serving as an intermediary as a courtesy to Boies Schiller Flexner and the court, and! do
not represent Mr. Ablyazov in the above-referenced lawsuit.

Respectfully,

SLL.

Peter J. Sahias
Attorney & Counselor at Law (New York)

Peter J. Sahlas
10, place Vendome
75001 Paris

 

 

 
Exhibit 7

 

 

 

 

 
q
“a,

September 5, 2017

Honorable Katherine H. Parker
United States Magistrate Judge
Southern District of New York

Daniel Patrick Moynihan Courthouse
500 Pear! Street

New York, New York 10007

Re: City of Almaty, Kazakhstan, et ano. v. Mukhtar Ablyazov, et al.,
Case No. 15 Cly, 5345 (AJN) {KHP)

Dear Judge Parker,

Following upon my letter of September 1, 2017, | write again on behalf of Mr. Mukhtar Ablyazov regarding the above-
referenced matter.

Mr. Ablyazov is still unrepresented by any attorney in this matier, and he faces the additional challenge of a language
barrier because he is not fluent in English. tn these circumstances | have agreed to relay the following information to
you on his behalf:

i. Voluntary Agreement to be Deposed Under the Hague Convention on the Taking of Evidence Abroad in Civil o
Commercial Matters

Mr. Ablyazov deciares that he voluntary agrees to be deposed in France pursuant to a request for international judicial
assistance under the Hague Convention on the Taking of Evidence Abroad in Civil or Commercial Matters. He
understands that he cannot be subjected to any coercive Measures, that he cannot be forced to participate or to
appear, and that he has the right to invoke any exemption or prohibition to give evidence provided by the laws of
France or of the United States of America.’

2. Response to Crossclaim-Plaintiffs’ First Set of Interropatories to Defendant Mukhtar Ablyazoy

 

£fe7

Please find attached Mr. Ablyazov’s response to the Crassclaim Plaintiffs’ First interrogatories of Mukhtar Ablyazov,

served on counsel of record for Mukhtar Ablyazov, Viktor Khrapunov, ilyas Khrapunov and Triadou SPV S.A., on June
2

29, 2017.

3. Factual Error in Motion Filed by Boles Schiller Flexner on August 29, 2017

The Boies Schiller Flexner motion of August 29, 2017 states at page 3 that the French interior Ministry’s “Guide for
Asylum Seekers in France” at Section 7.5, describes, in Boies Schiller Flexner’s words, “how stateless asylum seekers
holding a temporary residence permit may obtain temporary travel documents, so long as they do not travel to their
country of origin”.

ee
” Exhibit 1.
” Exhibit 2.

Pater 1 Sahlas

 

 

 
a

Mr. Ablyazov insists that this is incorrect. Section 7 of that document is entitled: “The rights of beneficiaries of
protection”. This clearly means that Section 7.5, “Travelling abroad”, applies not to asylum Seekers, as stated by Boies
Schiller Flexner, but rather to individuals who have been granted protection in France under the United Nations
Convention Relating to the Status of Refugees (either asylum or subsidiary Protection). The French authorities must
approve Mr. Ablyazov’s application for the recognition of his right to such protection in France, and the permanent

As stated in my letter of August 28, 2017 to Boies Schiller Flexner (Exhibit 5 of the Boies Schiller Flexner motion of
August 29, 2017), pursuant to France's Code de entrée et du séjour des étrangers et du droit d’asite, Mr. Ablyazov was

Area, and all other Schengen Area countries, irrespective of the fact that there are no systematic border controls
between France and those countries.

4. Confidentiality of Asylum Matters

As also stated in my letter of August 28, 2017 to Boies Schiller Flexner (Exhibit 5 of the Boies Schiller Flexner motion of
August 29, 2017), Mr. Ablyazov has demonstrated that the Republic of Kazakhstan is the persecuting state from which
he seeks France’s protection pursuant to the United Nations Convention Relating to the Status of Refugees.*

 

tt

* Most recently, on July 10, 2017, following an application from Mr. Ablyazov, INTERPOL cancelled Red Notices that had been
issued against Mr. Ablyazov at the request of Kazakhstan, Ukraine and Russia based upon allegations of harm to BTA Bank. The
basis for cancellation of these Red Notices was non-compliance with INTERPOL's rules on political abuses of the organization.

Previously, on December 9, 2016, France’s supreme administrative court ~ the Conseil d’Etat — halted Mr. Ablyazov’s extradition to
Russia after aimost three and a haif years of extradition proceedings, during which mr. Ablyazov had remained in detention. The
decision of December 9, 2016, which is final and not subject to appeal, stated the following regarding the BTA Bank-related
allegations that were the basis of the extradition case:

-.Whereas, by virtue of a fundamental rinciple recognised by the laws of the Republic, the State shall

refuse the extradition of a foreigner when It is requested for a political purpose; whereas, according to
Article 3 (§2) of the European Convention on Extradition, extradition shall not be granted “if the requested

Party has substantial grounds for believing that a request for extradition for an ordinary criminal offence

has been made for the purpose of prosecuting or punishing a "son on account of his race, religion,
nationality or political opinion, or that that person's position may be prejudiced for ony of these reasons’...

the evidence brought forth shows that the Kazakh authorities, who had_previously pressured the

Ukrainian authorities to request the extradition of Mr Ablyazov sought to pressure Russia to initiate
criminal prosecution against Mr Ablyazov and pressure the Russian authorities to request the appilcant's

extradition to Russia; that it is also clear from the evidence brought forth that the extradition procedure was
monitored by the Kazakh authorities and was the subject of repeated exchanges between the Russian and
Kazakh authorities during the investigation; whereas all circumstances in this case show Clearly that Mr
Ablyazov's extradition to Russia was sought for a political purpose; therefore, such extradition could not be
Jawfully granted... [Emphasis added]

Mr. Ablyazov’s case was considered by a fifteen-judge panel of a chamber of France’s supreme administrative court that is reserved
for cases deemed to be of extraordinary importance. tn proceedings that ran for over a year (from November 2015 to December
2016), France’s supreme administrative court therefore concluded that Kazakhstan, Ukraine and Russia had acted in concert
seeking to prosecute Mr. Ablyazov for a political purpose. See Exhibit 3: English translation and French origina! of the Conseif
a’Etat decision of December 9, 2016.

 

 

 

 

 

   

 

 

 
a

Mr. Ablyazov’s rights under international laws of political asylum grant him protections from the persecuting state, of
which the so-called “Kazakh Entities” (Crossclaim Plaintiffs City of Almaty, Kazakhstan and BTA Bank JSC}, are very
arguably an organ and instrumentality.

Asylum-related applications are confidential processes between an applicant and the country where the applicant is
seeking refuge. There are serious reasons to be cautious about the porousness of the lines between the “Kazakh
Entities” and the Republic of Kazakhstan itself.

Before providing additional details about his status in France, Mr. Ablyazov posits that it is therefore important for the
parties and/or the Court to determine how Boies Schiller Flexner and the “Kazakh Entities” are to deal with
information that Mr. Ablyazov may be entitled to have withheld from the persecuting state, namely the Republic of
Kazakhstan, specifically related to Mr. Ablyazov’s status in France.

5. Possible Ulterio

 

Mr. Abiyazov respectfully wishes to underline that he is making every effort to participate meaningfully in these
proceedings, in what are very challenging circumstances.

Further to his argument, accepted among others by France’s supreme administrative court and by INTERPOL, that the
Republic of Kazakhstan is using BTA Bank-related claims against him as a pretext for predominantly political purposes,
he wishes to underline to this Court that he is suspicious of the Crossclaim Defendants’ choices of Spain and the
United Kingdom as possible venues for a deposition. Mr. Ablyazov argues that the Crossclaim Defendants must know
that both Spain and the United Kingdom are countries with which the Republic of Kazakhstan either has concluded or
has been working on concluding bilateral extradition agreements, and that if Mr. Ablyazov visits either c untry for a
deposition, there is a serious risk that he will be detained for extradition pursuant to a request from the Repubiic of
Kazakhstan, irrespective of the cancellation by INTERPOL of the Red Notices against him. The serious risk that Mr.
Ablyazov could spend several more years in detention, repeating the process that he just went through in France,
must be balanced against the Crossclaim Defendants’ purposes in deposing Mr. Ablyazov in either of those two
countries, even if he was able to travel outside France.

erefore submits that the Crossclaim Defendants are themselves not following Your Honor’s guidance
that the parties be practical and work in tandem on discovery.

| reiterate that | am serving as an intermediary as a courtesy to the parties and the Court, and | do not represent Mr.
Abiyazov in the above-referenced lawsuit.

Respectfully,

PSU

Peter J. Sahlas
Attorney & Counselor at Law (New York)

3/3

 
EXHIBIT 1

 

 

 
UNITED STATES DISTRICT CouRT
SOUTHERN DISTRICT OF NEW YORK

we
CITY OF ALMATY, KAZAKHSTAN and BTA BANK JSC,

 

tne

Crossclaim Piaintiffs,
~againsi-

VIUKHTAR ABLYAZOV, VIKTOR KHRAPUNOV,
YAS KHRAPUNGYV, and TRIADOU SPV S.A.,

Crossclaim Defendants.

 

 

J

DECLARATION OF MUKHTAR ABLYAZOV
|, Mukhtar Ablyazov, hereby declare under penalty of perjury under the laws of the

America that the foregoing is true and correct:

1. | submit this declaration in connection with the request by the plaintiffs for

2. ! voluntarily agree to be deposed under the Hague Convention on the Taking of
Evidence Abroad in Civil or Commercial Matters in connection with t
and know that | cannot be subjected to any coercive measures, that i cannot be forced to
participate or to appear, and that | have the right to invoke any exemption or prohibition to
give evidence provided for by the laws of France or of the United States of America.

3. This declaration was translated to me in its entirety in the Russian language and |

thereafter authorized the insertion of my scanned signature below.

 

 
Dated: September 4, 2017

figs

Mukhtar Ablyazov

 

 

 
 

 

 

EXHIBIT 2

 
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

CITY OF ALMATY, KAZAKHSTAN and BTA BANK JSC,
Crossclaim Plaintiffs,
No. 15-CV-05345 (AJN) (KHP)

-against-

MUKHTAR ABLYAZOV, VIKTOR KHRAPUNOV,
ILYAS KHRAPUNOV, and TRIADOU SPV SA.,

Crossclaim Defendants.

 

 

 

DEFENDANT MUKHTAR ABLYAZOV’S RESPONSE TO
CROSSCLAIM-PLAINTIFFS’ FIRST SET OF INTERROGATORIES

|, Mukhtar Ablyazov, hereby declare under penalty of perjury under the laws of the
United States of America that the foregoing is true and correct:
Response to interrogatory No.1
Ido not have, and have never had, any kind of legal, financial, advisory, consultancy or
business relationship, whether formal or informal, with Mr. Peter Sztyk. No documents exist
that would reflect any such relationship.
Response to Interrogatory No. 2
Botagoz Dzhardemali worked at BTA Bank in the role of Managing Director between
2005 and 2009. Following the illegal nationalization of BTA Bank, she provided assistance from
time to time to my legal team on a pro bono basis. This was done without any contract or
~apreement, and: pertained: mostly to political issues in Kazakhstan, matters of extradition,

asylum applications, the cancellation of INTERPOL Red Notices, and human rights issues in

 
fO oo sucn WOPk OF 8 OFO GGG Oasis, i have ”~
cocuments reflecting this informai relationship.

This document was translated to mé in its entirety in the Russian language and |

thereafter authorized the insertion of my scanned signature below.

Dated: September 4, 2017

se
ke) we

@

 

 

 

 

 
2
h
nfs.
=
+
at
pt
“
4
Se
=
a

THE FRENCH CONSE/Z. D'ETAT (COUNCIL OF STATE)

in a final decision

N® 394399, 400239 FRENCH REPUBLIC

Mr ABLYAZOYV IN THE NAME OF Tie PEOPLE
Mr Clement Malvert}
Rapporteur The Conseil d'Etat in a final decision

Public rapporteur On the report of the 2™¢ hamber
of the Claims Department
Session of December 9, 2016

Reading on December 9. 2016

Considering the following procedures:

1° Under ref, N°394399. Mr, Ablyazov filed a summary application, a supplementary brief, a reply brief
and three new briefs on November 4, 2015. February 4, May 10. July 5, July 7 and October 21. 2016,
requesting that the Conseil d ‘Etat annul a September 17, 2015 decree granting his extradition to the
Russian authorities, on the &rounds of ultra vires.

It sustains that

- the contested decree js vitiated for want of form in that the ampliation which ig given to it is not
signed by the Prime Minister or by the Minister of Justice. and it has not been established that the original
act was signed.

a“

prebension of the Specialty principle and the favorable
Appeal of Lyon on October 24, 20}4:

~ the contested decree js lacking in con

A

Opinion of the examining chamber of the Court of

-the contested decree is Vitiated by an error of law and an error of legal qualification when

extradition is request for g political aim, in misunderstanding the stipulations of paragraph 2 of Article 3
of the European Extradition Convention of December 13, 1987:

~ the contested decree was taken in the misunderstanding of Article 6 of the European C onvention
for the protection of the fundamental human rights and freedom of December 13, 1957 and the 7° of
Article 696-4 of the French Code of Criminal Procedure. in that there are substantial ground to fear that

he will not benefit from a fair trial once extradited to Russia:

~ the contested decree was taken in the misunderstanding of Articles 2 and 3 of the European
Convention for the protection of the fundamental human tights and freedom, of Article 3 of the
Convention against torture and other penalties of cruel, inhuman or degrading treatment and Article 3 and
13 of the European Extradition Convention, in that, on the one hand. there are substantial reasons to think
that. once extradited to Russia, he will be subject to treatment banned by these texts and, on the other
hand. that the guarantees given by the Russian authorities in the matter are insufficient:

 
PPP A a wi oin

bein.

- the contested decree was taken in the misunderstanding of Article 3 of the European Convention
for the protection of the fundamental human rights and freedom, of Article 3 of the Convention against
torture and other penalties of cruel. inhuman or degrading treatment, of Article 18 and 19 of the Chart for
fundamental rights of the European Union and Article 33 of the Geneva Convention relative to the status
of refugees. in that there are substantial erounds of refoulement to Kazakhstan, the country in which he
could be subject to torture and other degrading treatment; that, to rule on these grounds, the Conseil d'Etat
shall refer to the European Union's Court of Justice a prejudicial question relative to the respective scope
of protection from which a refugee or an asylum seeker may benefit in a member State and the protection
conferred by Article 3 of the European Convention for the protection of the fundamental human rights
and freedom:

~ the contested decree is vitiated by an error of law and a violation of the principle of the
Separation of powers in that it provides that the Russian authorities shall not extradite him to third Stare
without the authorization of the competent French legal authorities, even though in the matter of
extradition. the executive is solely competent to take a decision relative to the execution of the specialty

- the contested decree was taken in the misunderstanding of the principle of the ban on inhuman

or degrading penalties or treatment taking inte account the insufficient character of the guarantee given by
Russia that no unconsented work penalty would to given and executed against him:

~ the contested decree was taken in the misunderstanding of the second Paragraph of Article 1 of
the reserves issued by France and Article 8 of the European Convention for the protection of the
fundamental human rights and freedom in that his extradition would have the effect of infringing
disproportionately on the rights in respect to his private and family life:

~ the contested decree was taken on the srounds of a request which does not meet the
requirements of Article 12 of the European Extradition Convention and Article 696-8 of the French Code
of Criminal Procedure. in the translation of the documents of the procedure present numerous
imperfections:

- the contested decree was taken in the misunderstanding of Article 10 of the European

Extradition Convention and the 5° of Article 696-4 of the French Code of Criminal Procedure in thar
certain facts for which extradition Was granted are prescribed.

In four defense briefs registered on April 8, June 8. July 29 and November 18, 2016, the Minister
of Justice filed a rejection of the petition, He sustained that the grounds raised by the applicant were
unfounded.

=° Under ref. N°400239, Mr Ablyazov filed an application, a supplementary brief and a new brief
on May 30, July 7 and October 21, 2016, requesting that the Conseil d'Etar:

1°) annul the Prime Ministet's implied refusal to withdraw the decree of September 17, 2015.
granting his extradition to the Russian authorities on the grounds of ultra vires;

  

 

 

 

 

 

   
 

2°) order the State to pay the sum of 5,000 Euros Pursuant to Article L. 761-1 of the F rench Cade
of Administrative Justice

Nt is sustained thar:

~ the decision Tefusing to withdraw the a cree of September 17, 2015 granting his ex i
ihe Russian authorities misunderstands Article 6 of the European Convention for the protection of #
fundamental human rights and freedom, the reserves issued by France at the signing of the European
Extradition Convention of December 13. 1957 and the 7° of Article 696.4 of the French Code of Criminal
Procedure, in that, iaking into account the conversion of the order by the Constitutional Court oF ihe
Russian Federation on July 14, 2015 and the constitutional revision of December 14, 2015, there is
substantial cause to fear that he shall not benefit from a fair trial once extradited to Russia:

  

 

 

~ the contested decision misunderstands Article 2 aiid 3 of the European Convention for the
protection of the fundamental human rights and freedom and Article 3 of the Convention against torture
and other penalties of cruel, inhuman or degrading treatment, in that, on the one hand, there are
substantial reasons to think that, once extradited to Russia, he-will be subject to treatment banned by these
texts “and. on the other hand, that the guarantees given by the Russian authorities in the matter are
insufficient;

- the contested decision misunderstands the Stipulations of paragraph 2 of Article 3 of the
European Extradition Convention of December 13. 1957, in that there are substantial reasons to fear that
his situation risks to be worsened with the consideration of political opinions,

In two defense briefs registered on, July 29 and November 18, 2016. the Minister of Justice filed
a rejection of the petition, He Sustained that the grounds raised by the applicant were unfounded,

Given the other Supporting docunmenis provided:

Considering :

~ The Constitution, including its Preamble:

- The European Convention for the Protection of Human Rights and Fundamental Freedoms:
~ The European Convention on Extradition of December 13. 1957:

- The Convention against Torture and Other Cruel. Inhuman or Degrading Treatment or Punishment of
December 10, 1984:

~ The Criminal Code:
~ The Code of Criminal Procedure:
- The Code of Administrative Justice:

 

After hearing in Open Session:

 
 

BY Bint Fences
~ A report by Mr. Clément Malverti . “auditeur™,
- Conclusions by Ms Béatrice Bourgeois-Machureau, public rapporteur:

and counsel for Mr Ablyazov trom the Waquet, Farge, Hazan, law firm who spoke before and
atter the conclusions,

1. Whereas. by decree of September 17, 2015. the Prime Minister granted to the Russian
authorities the extradition of Mr. Ablyazov., a Kazakh National, on the basis of an order dated October 7,
2010 by a judge of the Tver District Court demanding his detention in connection with an investigation
tor acts of fraud and breach of trust on a large scale in an organized group, laundering on a large scale in
an organized group, with prior agreement, attempted ultra vires by a person in a management position in
a trading company with serious consequences and large-scale subtraction by fraud and breach of trust.
falsification of official documents with intention to grant a right or release from an obligation in order to
conceal another crime: that the applications filed by Mr. Ablyazov request the annulment for excess of
power of such decree and implicit refusal to withdraw it; whereas jt is necessary to combine those two
applications in arder to render a single decision:

2. Whereas, by virtue ofa fundamental principle recognized by the laws of the Republic, the State
shall refuse the extradition of a foreigner when it is requested for a political purpose: whereas, according
to Article 3 (§2) of the European Convention on Extradition, extradition Shall not be granted “if the
requested Party has substantial grounds for believing that a request for extradition for an ordinary
ertninal offence has been made Jor the purpose of prosecuting ur punishing a person on account of his
race. religion, nationality or political opinion, or that that Person's position may be prejudiced for any of
these reasons” :

3. Whereas it appears from the documents brought betore this Court that Mr Ablyazov is an
opponent of the political regime in Kazakhstan and that he has been recognized as a political refugee by
the British authorities to protect him against the risks he would incur in his homeland : that the evidence
brought forth shows that the Kazakh authorities, who had previously pressured the U krainian authorities
to request the extradition of Mr Ablyazov sought to pressure Russia to initiate criminal prosecution
against Mr Ablyazov and pressure the Russian authorities to fequest the applicant's extradition to Russia;
that it is also clear from the evidence brought forth that the extradition procedure was monitored by the
Kazakh authorities and was the subject of repeated exchanges between the Russian and Kazakh
authorities during the investigation: whereas all circumstances in this case show clearly that Mr
Ablyazov’s extradition to Russia was sought for a political Purpose; therefore, such extradition could not
be lawfully granted: whereas, without need to further examine the other pleas in the applications, Mr
Ablyazov is justified in Seeking the annulment, on the grounds of ultra vires. of the decree of September
17, 2015 by which the Prime Minister granted his extradition to the Russian authorities and of the PM's
implied refusal to withdraw it.

     
 

 

 

 
 

4. Whereas there is cause, in the circumstances of the present case, to order the State to pay the
sum of € 3,000 to Mr Ablyazov under the provisions of Article L. 761-1 of the
Justice:

Code of Administrative

z
5
2

mo

cy

Article I:

 

The decree of Se

ptember 17, 2015 granting the extradition of Mr Mukhtar Ablyazov io the
Russian authorities and the implied refusal to withdraw it are annulled

Article 2: The State shall pay Mr Ablyazov a sum of € 5,000 under Article L. 761-1 OF the. Code-of
Administrative Justice,

Article 3: This decision shall be notified to Mr Mukhtar Ablyazov and to the French Minister of Justice.

he

Deli session of December 9, 2
President of the

als Uepartment. presiding: M
Schwartz, deputy Pr

esidents of the Claims Deparim
Jean Courtial, Ms Pascal

*
oe
>

16 with the following prese

present: Mr Bery

i Mr Bernard Stirn,
t Edmond Honorat. Mr Alain Ménéménis, Mr Réms

ent, Mr Didier Chauvaux, Mr Jacques-Henri Stahl, Mr
cale Fombeur, Mr Denis Piveteau, Mr Guillaume Goulard. Mr Mattias Guyomar,
Presidents of Chambers. Ms Célia Vérot, Counselor of §
rapporteur.

tate and Mr Clément Malverti, auditeur-

Read at the hearing on December 9, 2016,

Signed by the President: Mr Bernard Stirn

Signed by the rapporteur: Mr Clément Matverti

Signed by the secretary: Ms Nabila Ammar-Khodja
The Republic commands and orders the Minister of Justice, where it concerns him or ail bailiffs on this
requiremeni, concerning the rights of common law, to put the present decision to execution.

True certified copy,

Signed by the secretary of the Claims Den
by delegation “

 

 

 
Dp

CONSEIL D'ETAT
Statuant
au contentieux

Nos 394399, 400239 REPUBLIQUE FRANCAISE

 

AU NOM DU PEUPLE FRANCAIS

M. ABLYAZOV

M. Clément Malverti
Rapporteur

 

Mme Béatrice Bourgeois-Machureay
Rapporteur public

 

 

Le Conseil d'Etat Statuant au contentieux
(Section du contenticux)

Sur le rapport de la 2° chambre
de Ja section du contentienx

Séance du 9 décembre 2016
Lecture du 9 décembre 2016

9CS2S16H

 

Vu les procédures suivantes :

- le décret attaqué a été pris en méconnaissance de Varticle 6 de la convention
européenne de sauvegarde des droits de Phomme et des libertés fondamentales, des réserves

émises par la France lors de Ja ratification de la
13 décembre 1957 et du 7° de Particle 696-4 du code de procédure pénale, dans la mesure 0

 

 
-2.

dégradants et des articles 3 et 15 de ia convention
qu'il existe des raisons sérieuses de penser q
traitements prohibés par ces textes et, d’autr
russes en la matiére sont insuffisantes ;

~ le décret attaqué a été pris en méconnaissance de larticle 3 de la convention
européenne de Sauvegarde des droits de Phomme et des libertés fondamentales, de Particle 3 de
la convention contre la torture et auires peines ou traitements cruels, inhumains ou dégradants,
des articles 18 et 19 de la Charte des droits fondamentaux de PUnion européenne et de
Particle 33 de la convention de Genéve relative au statut des réfugiés en ce aw’il existe des
motifs séricux de refoulement vers le Kazakhstan, pays dans lequel il risque d’étre soumis a la
torture et 4 d’autres traitements dégradants ; que le Conseil d’Bitat doii, pour se prononcer sur ce
moyen, renvoyer a Ja Cour de justice de l'Union européenne unc question préjudicielie relative
aux poriées respectives de la protection dont bénéficie un réfugié ou un demandeur d’asile dans
un Etat membre et de ja protection conférée par Varticle 7 de la convention européenne de
sauvegarde des droits de Phomme et des libertés fondamentales :

- le décret attaqué est entaché d’une erreur de droit et d'une violation du
principe de Ja séparation des pouvoirs en ce qu’il prévoit que les autorités russes ne.l’extraderont
pas vers-un’ Etat tiers sans Lauiorisation des aulorités judiciaires frangaises compétentes, alors
méme qu’en matiére @ extradition, Pexécutif est seul compétent pour prendre une décision
relative 4 Pexécution du principe de spécialité ;

- le décret attaqué a été pris en méconnaissance du principe d’ interdiction des
peines ou traitements inhumains ou dégradants eu égard au caractére insuffisant de la garantie
donnée par la Russie qu’aucune peine de travail non consenti ne sera prononcée et exécoutde &
Sli enconire ;

- le décret attaqué a été pris en méconnaissance du second alinda de larticle 1°
des réserves émises par la France et de Particle 8 de la convention européenne de sauvegarde des
droits de Phomme et des libertés fondamentales en ce que son extradition aurait pour effet de
porter une atteinte disproportionnée au droit au respect de sa vie privée et familiale ;

- le décret attaqné a été pris sur la base Wune demande qui ne satisiait pas aux
exigences des articles 12 de la convention européenne d’extradition et de Varticle 696-8 du code
de procédure pénale, dés lors que la traduction des piéces de la procédure présente de
nombreuses imperfections ;

~ le décret attaqué a été pris en méconnaissance de l'article 10 de la convention
européenne d’extradition et du 5° de Varticle 696-4 du code de procé, @ pénale dés lors que
certains faits pour lesquels sont extradition a été accordée sont prescrits,

a » une 101s extradé en Russie, a des
part, que les garanties fournies par les autorités

w
oO

5
a
g
D>
iy

Ye

bm)

Par quatre mémoires en défense, enregistrés les 8 avril, 8 juin, 29 juillet et
18 novembre 2016, le garde des Sceaux, ministre de la justice, conclut au rejet de la requéte. 1]

soutient que les movens soulevés par le requérant ne sont pas fondés.

2° Sous le n° 400239, par une requéte, un mémoire complémentaire et un

nouveau mémoire, enregistrés les 30 mai, 7 juillet et 2! octobre 2016, M. Ablyazov demande au

Conseil d°Etat :

1°) d’annuler pour excés de pouvoir le refus implicite du Premier ministre de
retirer le décret du 17 septembre 2015 accordant son extradition aux autorités russes ;

 

 

 

 

 
N® 394399

-3.

2°) de mettre a la charge de I’Etat la somme de 3 000 euros au titre de Particle
L. 761-1 du code de justice administrative,

Il soutient que :
~ la décision refusant de retirer le décret du 17 septembre 2015 accordant son
utorités russes méconnait l’article 6 de la convention européenne de sauvegarde
des droits de homme et des libertés fondamentales, les réserves émises par la France lors de la
ratification de la convention européenne d’ extradition du 13 décembre 1957 et le 7° de
Particle 696-4 du code de procédure pénale, dans la mesure on, compte tenu de la novation
résultant d’un arrét de la Cour constitutionnelle de la Fédération de Russie du 14 juillet 2015 et
de la révision constitutionnelle du 14 décembre 2015, il existe des motifs sérieux de craindre
qu’il ne bénéficiera pas, une fois extradé en Russie, d’un procés équitable ;
~ la décision attaquée méconnait les articles 2 et 3 de la convention européenne
de sauvegarde des droits de Phomme et des libertés fondamentales et l’article 3 de la convention
contre la torture et autres peines ou traitement cruels, inhumains ou dégradants dés lors, d’une
Part, qu’il existe des raisons sérieuses de penser qu’il sera soumis, 1
des traitements prohibés par ces textes ct, d*autre part,
Tusses en la matiére sont insuffisantes ;
~ la décision attaquée méconnatt les stipulations du paragraphe 2 de l’article 3
ion européenne d’extradition du 13 décembre 1957 dés lors qu’ il existe des raisons
sérieuses de craindre que sa situation risque d’étre aggravée pour des considérations d’opinions

politiques.

Par deux mémoires en défense, enregistré les 29 juillet et 18 novembre 2016, le
garde des sceaux, ministre de la justice, conclut au rejet de la requéte. II soutient que les moyens

soulevés par le requérant ne sont pas fondés.

Vu les autres piéces des dossiers ;

Vu:

- la Constitution, notamment son Préambule ;

~ la convention européenne de sauvegarde des droits de Phomme et des libertés
fondamentales ;

~ la convention européenne d’extradition du 13 décembre 1957 :

- la convention contre la torture et autres peines ou traitements cruels,
inhumains ou dégradants du 10 décembre 1984 ;

~ le code pénal :

~ le code de procédure pénale ;

~ le code de justice administrative ;

~~ Aprés avoir entendu en séance publique :

 
N° 394399

~ les conclusions de Mme Béatrice Bourgeois-Machureau, rapporteur public ;

La parole ayant été donnée, avant et aprés les conclusions, 4 la SCP Waguet,
Farge, Hazan, avocat de M. Ablyazov ;

1, Considérant que, par décret du 17 septembre 2015, le Premier ministre a
accordé aux autorités russes |’extradition de M. Mukhtar Ablyazov, ressortissant kazakh, sur le
fondement d’yne ordonnance du 7 octobre 2010 d’un juge du iribunai de district de Tver ie
plagant en détention dans le cadre d’une enquéte pour des faits qualifiés d’escroquerie A vasie
échelle par fraude et abus de confiance en groupe organisé, de blanchiment 4 vaste échelle en
groupe organisé, avec entente préalable, de tentative d’abus de pouvoir commise par une
personne exerc¢ant la gestion dans une sociéié commerciale ayant entrainé des conséquences
graves ef soustraction 4 vaste échelle par fraude et abus de confiance, falsification de documents
officiels destinés @ accorder un droit ou 4 libérer d’une obligation en vue de dissimuier un autre
crime ; que les requétes de M. Ablyazov tendent a Pannulation pour excés de pouvoir de ce

décret et de la décision implicite refusant de le retirer ; qu’il y a lien de joindre ces deux requétes
pour statuer par une seule décision ;

2, Considérant qu’en vertu d’un principe fondamental reconnu par les lois de la
République, |’Etat doit refuser extradition d’un étranger lorsqu’elle est demandée dans un but
politique ; que, selon le paragraphe 2 de Varticle 3 de la convention européenne d’extradition,
Vextradition n’est pas accordée « si la Partie requise a des raisons sérieuses de croire que la
demande d'extradition motivée par une infraction de droit commun a été présentée aux fins de
poursuivre ou de punir un individu pour des considérations de race, de religion, de nationalité

ou d'opinions politiques ou que la situation de cet individu risque d'étre aggravée pour l'une ou

Vautre de ces raisons »:

3. Considérant qu’il ressort des piéces du dossier que M. Ablyazov est un
Opposant au régime politique du Kazakhstan et s’est vu reconnaitre, en raison des risques qu’i}
encourt a4 ce titre, la qualité de réfugié politique & Pégard de ce pays par les autorités
britanniques ; que les éléments versés au dossier font apparaiire que les autorités kazakhes, gui
avaient précédemmeni fait pression sur Jes autorités ukrainiennes pour qu’elles demandent
extradition de M. Ablyazov, ont cherché  exercer une influence sur Pengagement en Russie de
poursuites pénales contre M. Ablyazov et sur la présentation, par les autorités russes, de la
demande d’ extradition de I’intéressé vers la Russie ; qu'il ressort également des éléments versés
au dossier que la procédure d’extradition a été suivie par les autorités kazakhes et a fait objet
dune conceriation réitérée entre les autorités russes et kazakhes au cours de son instruction ;
qu'il résulte de Pensemble des circonstances de laffaire que Vextradition vers la Russie de
M. Ablyazov a été demandée dans un but politique ; qu’ainsi cette extradition ne pouvait étre
légalement accordée ; que, dés lors, sans qu’il soit besoin d’examiner les autres moyens des
requétes, M. Ablyazov est fondé 4 demander l’annulation pour excés de pouvoir du décret du

17 septembre 2015 par lequel le Premier ministre a accordé son extradition aux autorités russes
et de la décision implicite refusant de le rapporter ;

 

 
N° 394399

-5.

4. Considérant qu’il y a lieu, dans les circonstances de Vespéce, de mettre a la
charge de l’Etat la somme de 3 000 euros & verser 3 M. Ablyazov, au titre des dispositions de
Particle L. 761-1 du code de justice administrative ;

DECIDE:

Article 17: Le décret du 17 septembre 2015 accordant I’extradition de M. Mukhtar Ablyazov
aux autorités russes et la décision implicite refusant de le rapporter sont annulés,

Article 2 : L’Etat versera 4 M. Ablyazov une somme de 3 000 euros au titre de Particle L. 761-1
du code de justice administrative,

Article 3: La présente décision sera notifiée A M. Mukhtar Ablyazov et au garde des sceaux,
ministre de la justice.

Délibéré 4 lissue de Ja séance du 9 décembre 2016 ov siégeaient : M. Bernard
Stim, président de ta section du contentieux, présidant ; M. Edmond Honorat, M. Alain
Ménéménis, M. Rémy Schwartz, présidents-adjoints de la section du contentieux ; M. Didier
Chauvaux, M. Jacques-Henri Stahl, M. Jean Courtial, Mme Pascale Fombeur, M. Denis
Piveteau, M, Guillaume Goulard, M. Mattias Guyomar, présidents de chambre, Mme Célia
Vérot, conseiller d’Etat et M. Clément Malverti, auditeur-rapporteur,

Lu en séance publique le 9 décembre 2016.

Le Président :
Signé : M. Bernard Stim

Le rapporteur :
Signé : M. Clément Malverti

Le secrétaire -
Signé : Mme Nabila Ammar-Khodja

La République mande et ordonne au garde des Sceaux, ministre de la justice,
€n ce qui le conceme ou A tous huissiers de justice a ce requis en ce qui concerne les voles de droit
commun contre les parties privées, de Pourvoir a l’exécution de la présente décision.

 

Pour expédition conforme,

Pour le secrétaire du contenti ix, par délégation -

 

 

 

 

 
 

 

 

 

 

 
  
  
    
   
   
  
  
  

    

Application notice In the High Court of Justice , i
Chancery Division
For help in completing this form please read a i
the notes for guidance form N244 Notes. Claim no. HC-2010-000026
Fee Account no.

‘Warrant no.
(if applicable)
Claimant’s name
{including ref.)

  
 
 
  
 
 
  

Defendant’s name

Salim Shalabayev, Mukhtar
(including ref.) Ablyazov & Ors
5 August 2016

What is your name or, if you are a legal representative, the name of your firm?
Lp ee name OF your

| Hogan Lovells International LLP ~—

 

 

—

2. Are youa | Claimant | | Defendant Legal Representative
[ Other (please specify) : |
4 a

If you are a legal representative whom do you represent? The Claimant

 

 

 

 

 

 

 

 

4. Have you attached a draft of the order you are applying for? Yes [| No
5. How do you want to have this application dealt with? [ ] at a hearing without a hearing
[| at a telephone hearing
6. How long do you think the hearing will last? | | Hours | Minutes
Is this time estimate agreed by all parties? L | Yes L N

7. Give details of any fixed trial date or period N/A —
a

'N244 Application GOnDDUNE hae vey Puthon Tie tsfornHod enn in na Tope a Y 7
N244 Application notice (05.14) This form is reproduced from bttp//hmetsformfinder i stice. gov. UK/HMCTS/FormFinder.do and is subject to Crown
Copyright protection. Contains public sector information licensed under the Open Government Licence v2.0

  

your earing. need?

 

etna att sett mene tne en Sennen ene nh nee ep enn cseir setae ence ean ne nee, Tere wneatees naan tt Sate tater ae Petra ae nn wath ee

 
 

cer
=
=
S
Yu
=
S
c

 

id bé served with this application? | Salim Shalabayev and Mukhtar Ablyazov

t

 

 

 

 

 

be

 

References to page numbers in this Section 10 are to the pages of the exhibit marked “RIL7", a copy
of which is attached to this application notice.

The Claimant seeks an order varying an undertaking (the “Undertaking”) given by the Claimant in
respect of the use of information and documents obtained by the Claimant pursuant to an order of Mr
Justice Henderson dated 3 February 2011 (the "Search Order"), such that certain documents so
obtained may be used by the Claimant in proceedings brought in the Circuit Court of Fairfax County,

Virginia, USA (the "Viginia Coun") by the Claimant under Case Number 2016 08335 against |

Gaukhar Kussainova (wio is the sister of Vir Abiyazov) (the “Virginia Proceedings").

The background to these proceedings is a wide-ranging fraud which has been found in multiple sets
of proceedings to have been perpetrated on the Claimant by certain members of its former
management, in particular the former Chairman of its Board of Directors, Mukhtar Ablyazov. The
Claimant's various proceedings have sought compensation of many billions of dollars against Mr
Ablyazoy and others. To date, money judgments in an amount (with interest} exceeding US$4.8
billion have been entered against Mr Ablyazov in four of these claims. Those judgments remain
unsatisfied.

The Search Order related to a storage unit in a self-storage facility known as the Big Yellow Self
Storage Company at Finchley in North London ("Big Yellow"). The Claimant obtained a large
quantity of documents upan execution of the Search Order at Big Yellow, including documents found
stored on various pieces of IT equipment. Most of this documentation derived from Easthbridge
Capital Limited, a company that had been used by Mr Ablyazav to administer his complex network of
assets prior to and during the English High Court litigation commenced against him by the Ciaimani.
One of the iterns of 1T equipment was an iMac computer (the “iMac"), which, as is explained below,
was said to beiong to Mr Ablyazov's brother-in-law Salim Shalabayev. On the iMac were found scans
of three letters dated 14 January 2006, 10 Anril 2007 and 30 Sentember 2008, addressed from Mr

Bey ot ok 2S SAY Sees

Ablyazov to his sister Ms Kussainova (the "Ablyazov Letters”, pages 1-3). The Abiyazov Letters
are the subject of the present application.

On the making of the Search Order, the Claimant gave the Undertaking (recorded at paragraph 3 of
Schedule C to the Search Order), which provided that any information or documents cbtained as a
result of the Search Order wouid not be used, without the permission of the Court, for the purpose of
any proceedings other than these proceedings or in relation to the order of Mr Justice Teare dated
6 August 2010 (as amended from time to time) in Claim No 2009 Folio 1099 in the Commercial Court
(the "Drey Proceedings”, the “Receivership Order").

Ms Kussainova is Mr Ablyazov's sister. in the Virginia Proceedings, the Claimant seeks to recover
damages of US$4,000,000 from Ms Kussainova in respect of receipt by her of money that it is

claimed represented part of the proceeds of Mr Ablyazov's fraud against the Claimant. It is the

2

 

 

ecessary, please continue on a separate sheet.

 
 

 

 

 

 

10.

11.

12,

13.

14,

 

Claimant's case in those proceedings that Ms Kussainova has received substantial sums deriving |
from funds misappropriated from BTA from Mr Ablyazov and/or from companies owned and/or |
controlled by him in the form of purported gifts, salaries or other payments, |
The Claimant claims under four heads of relief in the Virginia Proceedings: (i) Mr Ablyazov's transfer |
of funds fo Ms Kussainova with the intention to delay, hinder and/or defraud his creditor fie the |
Claimant): (ii) Mr Abiyazov's transfer of funds to Ms Kussainova for no valuable consideration in |

Claimant; (iii) wrongful conversion of the Claimant's property for Ms Kussainova's own use to her |
benefit and the Claimant's detriment; and (iv) Ms Kussainova’s unjust enrichment in receiving funds
misappropriated from the Claimant. |

The Claimant's complaint in the Virginia Proceedings (pages 4-15) was served on Ms Kussainova. in!
response, on 27 July 2016 Ms Kussainova filed a demurrer seeking the dismissa! of the Virginia |
Proceedings (the “Demurrer", pages 16-22). By this motion Ms Kussainova invites the US court to
dismiss the Virginia Proceedings on the basis that it allegedly fails to state facts upon which the relief
demanded can be granted. |

It is understood from counsel acting for the Claimant in the Virginia Proceedings that the Demurrer is
listed to be heard on 19 August 2016.
i

The Claimant believes that the Ablyazov Letters would be of material assistance to the court in |
considering and determining the Demurrer, since they go to substantiating the facts of the Claimant's |
case in the Virginia Proceedings, in particular that monies or monies' worth were transferred from Mr |
Ablyazov to Ms Kussainova by way of purported gifts for no valuable consideration. {f it is unable to |
present the Ablyazov Letters to the Virginia Court, the Claimant is concerned that its ability |
successfully to resist the Demurrer will be compromised, and, accordingly, the Claimant's ability to |
prosecute its claim for the recovery of funds or their vaiue defrauded fram it will be stifled. This would

cause serious prejudice to the Claimant.

Clearly, the short timescale within which the Demurrer is listed to be heard by the Virginia Court |
means that there is some urgency to this application, because of the risk of that motion being heard !
by the Virginia Court without regard to material documents. The Claimant intends to serve this
application as soon as possible to facilitate its consideration by this court at the earliest opportunity,
as described further below.

As matters stand, the Claimant considers that it is not able to produce the Ablyazov Letters in the
Virginia Proceedings because to do so would conflict with the Undertaking given to this Court.

In addition, the restriction contained in CPR 31.22 may apply to the Ablyazov Letters. Assessing
whether or not the Ablyazov Letters have been referred to in open court (such that this restriction has
ceased to apply) would be a time-consuming and therefore costly exercise, which the Claimant
respectfully submits would be disproportionate. Accordingly, and out of an abundance of caution, the
Claimant seeks also to release the restriction under CPR 31.22 to the extent necessary.

Accordingly, the Claimant respectfully submits that it should be granted a variation of the Undertaking
and the release of any applicable restriction under CPR 31.22 to allow it to use the Ablyazov Letters
in the course of the Virginia Proceedings and to permit inspection of the same by Ms Kussainova. In
addition to permitting the Claimant to mount a proper defence to the Demurrer {and therefore not
allow its claim to be stifled), the Claimant believes that it is appropriate for the Court to permit such a
varlation for the following reasons.

 

 

(a) The purpose of the Search Order and the Receivership Order was to identify and preserve Mr
Ablyazov's assets and to help bring about the satisfaction of the judgments against him.

Through the Virginia Proceedings the Claimant is challenging ands King. to. thwart Meso

= Ablyazov's ‘unlawful efforts to’ put his assets eyond the reach of the Claimant and thereby
render otiose the judgmierits of this and other courts. That purpose and aim is entirely in line
with the purpose for which these documents were originally obtained.

 

(b) The Ablyazov Letters, since they are addressed to Ms Kussainova and relate in each case to
transfers or promises in her favour, are on their face documents Which one can expect Ms

3

 

 
 

| 47,

 

 

16.

18.

ano
o

21.

ussainova to have seen and possessed in any case. It is difficult to see how any third party
43

bé prejudiced by the disclosure of jetiers to the addressee of those ietters.
Thete is precedent for the Court permitting a variation of the Undertaking to allow the use of
documents in new claims brought against Mr Ablvazov's family members, for instance in the

proceedings brought by the Claimant in the Commercial Court under Claim Ne CL-2015-000549

against Mr Ablyazov and liyas Khrapunov, Mr Ablyazov's son-in-law (the “Knrapunoy
Proceedings"). The Khrapunov Proceedings relate to an alleged conspiracy between Mr Ablyazov
and Mr Khrapunov to cause damage to the Claimant by dealing with and/or concealing assets
belonging to Mr Ablyazov in breach of the English Court's freezing orders against him. Mr Justice
Males varied the Undertaking in July 2015 to permit use of material obtained as a result of the Search
Order in the Khrapunov Proceedings on the basis that the Search Order and the Khrapunov

ae oe no

Praceedings share the same purpose.

More recently, Mr Justice Henderson varied the Undertaking in June 2016 to permit the use of
> fairy

docurnents obtained as a result of the Search Order in the context of a claim brought in ihe
Commercial Court under Claim No CL-2015-000872 against Mr Ablyazov and his son, Madiyar

Ablyazov (“Madiyar”, the “Madiyar Proceedings"), The ‘Madiyar Proceedings relate to a fund of

approximately £1.71 milion that, ine Claimant says, was either transferred by Mr Ablyazov for the

purpose of defrauding his creditors contrary to the insolvency Act 1986, or, alternatively, has always

deen held on trust for Mr Ablyazov or been under Mr Ablyazov's control. Again, the variation was

made on the basis that the purpose of the Search Order (and the Receivership Order) was aligned
vith the purpose of the MadiyarProceedings.

The Claimant is also making an equivalent application in the Commercial Court for permission to use
documenis obtained by the receivers appointed under the Receivership Order pursuant to that order
in connection with the Virginia Proceedings.

The Search Order was made against (inter alios) the licensee of the relevant unit at Big Yellow. The
records provided by the operator of Big Yellow indicated that the licensee was Salim Shalabayev, Mr
Ablyazov's brother-in-law, whom | shall refer to as "Salim" to distinguish him from his brother Syrym
Shalabayev (“Syrym"). Salim swore an affidavit in these proceedings confirming that he was the
licensee of the Big Yellow unit, in which Syrym and Mr Ablyazov had asked him to store some boxes
on their behalf. Salim stated in his affidavit that he had also used the Big Yellow unit for storing the
iMac, which belonged to him. it had, he said, been left in his house by Syrym and was used by Salim
and his family.

Prior to being released to my firm, the documenis recovered by the Court-appointed [T consultant
from the iMac were reviewed for privilege by the Supervising Solicitors appointed under the Search
Order. The Supervising Solicitors, as they detail in their second supplemental report to this Court
dated 12 April 2011 (pages 23-30), afforded Salim's English solicitors (Kingsley Napley LLP,
“Kingsley Napiey") the apportunity to review the recovered files and abject to their provision to my
firm if it were said that Salim had a right or duty to withhold production of them. On review, Kingsley
Napley raised concerns on behaif of Salim regarding personal and irrelevant documents stored on the
iMac. The Supervising Solicitors agreed that such documents would not be produced to my fidn.

Accordingly, the Abiyazov Letters were not considered personal, irrelevant or privileged.

Given that Salim has asserted in sworn evidence in these proceedings that the iMac belonged to him,
the Claimant proposes to serve a copy of this application on Salim, even though the Ablyazov Letters
do not appear to concern him. The Claimant is uncertain of Salim’s current whereabouts, although it
has previously been fold that he is not in the UK. The Claimant's understanding is that Kingsley
Napley no longer acts for Salim, and as far as the Claimant is aware Salim is not presenily
represented in these proceedings. He is, however, represented by English solicitors in the Drey
Proceedings in the Commercial Court. His solicitors, Withers LLP ("Withers"), have been actively
participating in those proceedings on Salim's behalf as recently as April of this year, before the Court
of Appeal. Accordingly, the Ciaimant respectfully asks the Court to make an order permitting
substituted service of this application, any order the Court might make, and any related materials, on
Salim through his English soticitors, Withers.

Given the pressing timetable of the Demurrer (which is listed to be heard on 19 August), the Claimant
intends to serve this application and the accompanying draft order on Salim via Withers today, inviting

 

4

 

 

 
"Salim to confirm within 7 days whether he Wlonae soem he Dl
Salim to confirm within 7 days whether he intends to oppose this application. The Claimant will inform |
the court of Salim's position as soon as it js known, or, as the Case may be, confirm to the court if,

Salim has not responded upon the expiry of that 7 day period, and ask the court to determine the |
application on Paper or at a hearing on short notice. |

  
  
   
 
 
  
   
   

Service Order. The Claimant will, similarly, Communicate to the court any indication by Mr Ablyazov
that he intends to oppose this application (without prejudice to the Claimant's position that it is not his

|

In line with Paragraph 16.7 of the Chancery Guide, the Claimant respectfully submits that {at least in
the absence of any substantive Opposition te it) this application is appropriate for determination by the |
Court on the Papers in light of the nature of the relief Sought and Mr Ablyazov's persistent failure to |
engage in these Proceedings. \

ee

Statement of Truth

The applicant believes that the facts stated in this section (and any continuation sheets) are true.

Signed - Dated: 5 August 2016
Applicant's legal representative

Full name: Richard lan Lewis

Name of applicant's legal representative's firm: Hogan Lovells International LLP

Position or office held: Partner
«Lt Signing on behalf of firm. of Company)

 

 
 

11, Signature and address details

Signed:

2

—_—
ee.
eee

tee ccs

 

Pam itin wn afk

FOosiign oT 3

ie Hi
(if signing on behalf

Applicant's legal representative

iid: Partner, Hogan Lovelis international LLP

 

of firm or company)

 

Applicant’s add
Hogan Lovells in
Atlantic House
Holborn Viaduct
London

 

Postcode

* Pitetatc a.
LeMans LLP

 

(
E

 

C14

 

A 2

 

 

 

 

F

 

G

 

 

 

ress to which documents about this application should be sent

iE A os ana

 

 

 

 

 

 

 

 

 

Dated: 5 Augusi 2016
if applicable
Phone no +44 (G)26 7296 2006
Fax no. +44 (0)20 7296 2001
DX no. 57 Chancery Lane
D3/TO/RIL
Ref no,

 

 

 

 

 
IN THE HIGH COURT OF JUSTICE Claim No: HC-2010-000020

CHANCERY DIVISION
ERT DIVISION

Before
Dated

BETWEEN:
JSC BTA BANK

Claimant / Applicant

and

MUKHTAR ABLYAZOV
SALIM SHALABAYEY

Defendants/Respondents

draft ORDER
eee ee ee

UPON the application of the Claimant by application notice dated 5 August 2016 (the
“Application’)

 

AND UPON reading the evidence filed
IT 1S ORDERED THAT:

1. The Claimant shall have permission to use the evidence, documentation and information
disclosed pursuant fo the Order of Mr Justice Henderson dated 3 February 2074 (the
“Order’) and identified in Schedule 1 to this Order (the "Disclosed Material") in its
proceedings issued in the Circuit Court of Fairfax County, Virginia under claim number
2016 08335 (the “Virginia Proceedings”) against Gaukhar Kussainova {and any other
relevant defendant), the sister of Mukhtar Ablyazov,

3. Costs reserved.

4. As to service:
a. Service of the Application by email to the addresses at Schedule 2 is deemed to
have been good service on Salim Shalabayev:
b. This order shall be served by the Claimant on the Defendants/Respondents.
&. Service of this Order by email to the addresses at Schedule 2 shalt be deemed
service on Salim Shalabayey.

 

Service of the order sep ose p eeetuegnenneian dare es oe Oe
soe Theceourt has provided a sealed copy of this order to the serving party:

Hogan ‘Lovells International LLP at Hogan Lovells International LLP at Atlantic House, Holborn
Viaduct, London, EC1A 2FG.

 

 

 
 

SCHEDULE 1
. Letter dated 14 January 2006 from Mukhtar Ablyazov to Gaukhar Kussainova.

Letter dated 10 April 2007 from Mukhtar Ablyazov to Gaukhar Kussainova.

3. Letter dated 30 September 2008 from Mukhtar Ablyazov to Gaukhar
Kussainova.

 

 

 

 
SCHEDULE 2

1. Tatiana Menshenina@withersworldwide,com:

2. Julia. Schtulman@withersworldwide.com,

 

 

 
 

 

 

 

 

 
 

Exhibit 9

 

 
IN THE HIGH COURT OF JUSTICE

CHANCERY DIVISION
=A ERY DIVISION
Before the Honourable Mr Justice Snowden

Dated 15 August 2016

BETWEEN:
JSC BTA BANK

ai
and

MUKHTAR ABLYAZOV
SALIM SHALABAYEV

Rn
UPON the application of the
“Application’)

AND UPON reading the evidence filed
AND UPON the Cl
the order of Masta:
no response from Mr Ablyazov.

aimant serving the A

Maregn rata
f Teverson d

a.

AND UPON the Claimant notifying Withers LLP of
2016 and Withers LLP responding on behalf
2016 stating (i) that they were authorised to res
not instructed to accept service of the Appl
consented fo nor objected tg the Applicati

ication and

IT IS ORDERED THAT:
1. The Claimant shail have permission to use
disclosed pursuant to the Order of Mr Justice Hi
“Order") and identified jn th
proceedings issued in the Circuit Court of Fai
2016 08335 (the “Virginia Proceedings") agai
relevant defendant), the sister of Mr Ablyazov.

2. Ta the extent provided for in Paragraph 1 above
undertakings, restrictions and obligations in relation to
the Order, CPR r, 31.22, and any

3. Costs reserved, with liberty to apply.

pplication on Mukhtar Ablyazav by emai
ied 5 November 2014 (the “Service Order"

enderson dated 3 Febru
@ Schedule to this Order (the “Disclose
rfax County, Virginia u
nst Gaukhar Kussain

; Guat Or

‘ uy,
as Bs

. 2B wom,
ae re A ok
ie aw? ah
Claim No: HC-2010-0060R0g 2016
. ct
yy os
wey uf
bay Cy

HC-2010-000020

Claimant / Applicant

 

DefendantsiResn ondents

 

Claimant by application notice dated 5 August 2016 (the

ant t

i pursuant to

) and receiving

the Application by letter dated 5 August
of Salim Shalabayev by |
pond on behalf of Salim S$

etter on 12 August
halabayey although

Shalabayev neither

(ii) that Mr

ary 2011 (the
Material”) in its
nder claim number
Ova (and any sther

, the Claimant is released from the
mposed by

the Disclosed Material j

like undertaking, restriction or obligation.

 

 

 

 
Service Order,

Service of the order:

The court has provided a sealed co
Hogan Lovells International LLP a

Viaduct, London, EC1A 2G.

py of this order to the serving party:
t Hogan Lovells International LLP at Atlantic House, Holborn

 

 

 

 
SCHEDULE

1. Letter dated 14 January 2006 from Mukhtar Ablyazov to Gaukhar Kussai

TATTLE

nova.

2. Letter dated 10 April 2007 from Mukhtar Ablyazov to Gaukhar Kussainova,

3. Letter dated 30 September 2008 from Mukhtar Ab|
Kussainova

yazov

ta rs

iO Gaukhar

 

 
 

Exhibit 10

 

 

 
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

CITY OF ALMATY, KAZAKHSTAN,

and BTA BANK JSC,

Plaintiffs,

MUKUTAR NO, 15-cv-0534 SAIN

VATIIAR ABL >
KHRAPUNOY, ILYAS KH
TRIADOU SPV S.A,

Defendants.

DEFENDANT MUKHTAR ABLYAZOV’S RESPONSES AND OBJECTIONS TO
PLAINTIFFS’ FIRST SET OF DOCUMENT REQUESTS

Defendant Mukhtar Ablyazov (“Ablyazov’), by and through his attorneys, Kobre & Kim

 

 

 

 

 

 

 

 

 

LLP, hereby responds and objects pursuant to Rule 34 of the Federal Rules of Civil Procedure to

t a
ihe

nit

rst set of document requests (the “Requests” by Plaintiffs BTA Bank (“BTA”) and City of
Almaty (“Almaty”) (collectively, “Plaintiffs”),

GENERAL OBJECTIONS

and, unless otherwise stated, shall have the same force and effect as if set forth in full in response
to each of the separate numbered Requests.
1. Ablyazov objects to all instructions, definitions, and Requests to the extent that

they call for Ablyazov to do more than is required under the Federal Rules of Civil Procedure,

 

By participating in discovery in this case, Defendant Mukhtar Ablyazov does not intend to waive any
defenses, including but not limited to defenses based on the lack of personal jurisdiction, all of which are expressly
reserved,

1

 
the Local Civil Rules of this Court, and/or this Judge’s Individual Rules and Practices in Civil
Cases (together, the “Civil Rules”), or purport to impose obligations or conditions on Ablyazov
that are otherwise inconsistent with the Civil Rules. Ablyazov will not produce documents other
than as required by the Civil Rules.

2. __ Ablyazov objects to each Request to the extent that it purports to require
Ablyazov to seek documents in the possession of other persons or entities or to create documents
not presently in his possession, custody, or control. Ablyazov will produce documents only to
the extent they are within Ablyazov’s possession, custody, or control.

3. Ablyazov objects to each Request to the extent that it seeks documents not
relevant to the claims or defenses of any party in this action or not proportional to the needs of
the case.

4. Ablyazov objects to each Request to the extent that it is unreasonably cumulative
or duplicative.

5, Ablyazov objects to each Request to the extent it is not reasonably limited in time.

6. Ablyazov objects to each Request to the extent that it seeks information protected
from disclosure by the attorney-client privilege, the work product doctrine, or any other
applicable privilege or immunity from production (collectively, “Privileged Material”).
Privileged Material will not be produced.

7. Ablyazov reserves all objections that may be available to Ablyazov at any hearing
or trial or on any motion to the use or admissibility of any material produced. The production of
any material is not an admission by Ablyazov that such material or the information contained

therein is relevant to this action or admissible as evidence.

 

 

 

 
any privilege, or of any other ground for objecting to discovery of such materials, its subject
maiter, or information contained therein, or of Ablyazov’s right to object to the use of such
material during any later proceeding or to seck return of the material.

4

VY objects to atly Requests to the extent that t cy call for Ablyazov to

a
p>
=
ia
ny
O

c

transmit information to the United States in violation of the data protection laws and regulations

10. Ablyazov reserves the right to supplement or amend these responses and
objections.

ll. The failure of Ablyazov to object to any individual Request, or any statement
herein that Ablyazov will produce any documents in response to any individual Request or that
Ablyazov will search any file maintained by any person, is not an admission that any responsive
material exists, but instead reflects the intention of Ablyazov v, Subject to his objections, to
conduct a reasonable search for responsive documents.

i2. — Ablyazov objects to each ch Request to the extent that it requires Ablyazov to search

for and produce documents that are 1 not reasonably accessible because of undue burden and/or

13. Ablyazov objects to each Request to the extent that it requests information that is
in the public dom main, in Plointife: possession, custody, or control, or otherwise available to
Plaintiffs.

14. Ablyazov objects to each Request to the extent it seeks information ofa

confidential or proprietary nature, including without limitation personal financial information,

 
sensitive and competitive business information, and trade secrets (“Confidentia] Information’),
Ablyazov will only produce documents and information after an appropriate order of
confidentiality is entered and will produce such information only to the extent that such
information does not infringe upon legal obligations to maintain the privacy and confidentiality
of information pertaining to non-parties to this litigation.

15. Ablyazov objects to each Request to the extent it uses terminology that is vague
and/or ambiguous.

16. — Ablyazov objects to each Request to the extent it is overly broad and unduly
burdensome.

17. Ablyazov’s investigation and search for documents pertaining to this matter is
ongoing. Subject to his responses and objections herein, Ablyazoy will produce documents on a

rolling basis as those documents are identified and collected.

SPECIFIC RESPONSES AND OBJECTIONS

The following responses are made subject to the foregoing General Objections which
apply to each of the separately numbered Requests as if set forth in full in response to each of
them.

Request No. 1:

All documents and communications concerning the acquisition, transfer, or sale of any real
property located in the Republic of Kazakhstan by Defendants Viktor Khrapunov or any
immediate family members, including but not limited to his spouse Leila Khrapunova, or anyone

acting on behalf of the foregoing, between June 1, 1997 and December 1, 2004.

 

 
Response to Request No. 1

Subject to, and without waiving.

Ae:

, the

oD
S
¢
3
oO
&
oil
2.
g
so
2
3
an
>
s
a
3
MS
,)
“
“
1
=
)
;
;

privileged Documents in his possession, custody, or control responsive to this request, if

any, on a rolling basis after entry of an appropriate protective order,

Request No. 2:
Ail documents and communications concerning the formation or establishment of SDG.

Response to Request No. 2:

Subject to, and without waiving, the General Objections, Ablyazov will produce non:

privileged Documents in his possession, custody, or control responsive to this request, if

any, on a rolling basis after entry of an appropriate protective order.

Request No. 3:
All documents and communications con acerning any source of funding, assets, or capital for
SDG, including but not limited to any debt, loans, joint-ventures, equity, or any other source of
financial support for SDG’s operations and/or investments.
Response to Request No. 3:
Subject to, and without waiving, the General Objectior

privileged Documents in his possession, custody, or control responsive to thi

any, on a roiling basis after entry of an appropriate protective order.

 

 
Request No. 4:

All documents and communications concerning Mukhtar Ablyazov’s ownership and/or position
as Chairman of BTA Bank
Response to Request No. 4:
In addition to the General Objections, Ablyazoy objects to this request to the extent it is
overly broad and seeks the production of Documents not relevant to any party’s claim or
defense or proportional to the needs of the case and based on the fact that Plaintiff BTA
has equal or greater access to the information requested. Subject to and without waiving
the foregoing objections and the General Objections, Ablyazov wili produce non-
privileged Documents in his possession, custody, or control responsive to this request, if

any, on a rolling basis after entry of an appropriate protective order.

Request No. 5:

All documents produced by Mukhtar Ablyazov in any litigation or investigation in Switzerland
or the United Kingdom.
Response to Request No. 5:

In addition to the General Objections, Ablyazov objects to this request to the extent that
Plaintiff BTA has equal or greater access to the information requested. Ablyazov further
objects to the request on the ground that it is overbroad. Subject to and without waiving
the foregoing objections and the General Objections, Ablyazov will produce non-

privileged Documents in his possession, custody, or control responsive to this request, if

any, on a rolling basis after entry of an appropriate protective order. aS a seg ee ee sass orsesonenrsssoorserioer sevrescood

 
Request No. 6:

Ail documents produced by Viktor Khrapunov in any litigation or investig gation in Switzeriand or
the United Kingdom.

Response to Request No. 6:
ubject to, and without waiving, the General Ob Objections, Abiyazov will produce non-
privileged Documents in his possession, custody, or control responsive to this request, if

any, On a rolling basis after entry of an appropriate protective order,

Request No. 7;

All documents produced by Ilyas Khrapunov in any litigation or investigation in Switzerland or

the United Kingdom.
Response to Request No. 7:
Subject to, and without waiving, the General Objections, Ablyazov will produce non-
privileged Documents in his possession, Custody, or control responsive to this request, if

any, On a rolling basis after entry of an appropriate protective order

.

uest No. &:

go
>

!
a
I
Z

 

AY

Ali documents and communications concerning the formation or e

ERP IOHL O

©
E
ch
q)
g
g

ai Objections, Ablyazov objects to this request on the ground that
it is overbroad, Subject to and without waiving the foregoing objections and the General

Objections, Ablyazov will produce non-privileged Documents in his

Br esict

OSSESSION, custody,
or control responsive to this request, if any, on a rolling basis after entry of an appropriate

protective order,

Request No. 9:

All documents and communications sufficient to show Triadou’s corporate structure and legal
and/or beneficial ownership.
Response to Request No. 9:
Subject to, and without waiving, the General Objections, Ablyazov will produce non-
privileged Documents in his possession, custody, or control responsive to this request, if

any, on a rolling basis after entry of an appropriate protective order.

Request No. 10:

All documents and communications concerning any source of funding, assets, or capital for
Triadou, including but not limited to any debt, loans, joint-ventures, equity, or any other source
of financial support for Triadou’s operations and/or investments.
Response to Request No. 10:
In addition to the General Objections, Ablyazoyv objects to this request on the ground that
it is overbroad. Subject to and without waiving the foregoing objections and the General
Objections, Ablyazov will produce non-privileged Documents in his possession, custody,
or control responsive to this request, if any, on a rolling basis after entry of an appropriate

protective order,

 

 

 

 
Request No. 11:

Adio:

Adi documents and communications conceming Triadou’s investments with or other transfer of
capital or assets of any kind to the Chetrit Entities, including but not limited to the 2013

assignment agreement between the Chetrit Entities and Triadou,

Subject to, and without waiving, the General Objections, Ablyazov w ii produce non-
J 4 y

privileged Documents in his possession, custody, or control responsive to this request,

1”

if

i

any, on a rolling basis after r entry of an appropriate protective order,

Request No. 12:

All documents and communications concerning Triadou’s investment in the Tri- -County Mall,

including but not limited to the disposition or use of any funds or other assets received from the

Response to Request No. 12:

In addition to the General Objections, Ablyazov objects to this request to the extent it is

overiy broad and seeks the : production of Documents not relevant to any party’s claim or

defense. Subject to and without waiving the foregoing objections and the General
Objections, Ablyazov will produce non-privileged Documents in his possession, custody,

or control responsive to this request, if any, on a rolli ing basis after entry of an appropriate

protective order.

 

 
Request No. 13:

All documents and communications concerning any other investment or other transfer of capital
or assets of any kind by Triadou within the United States, including but not limited to any
investment in the Syracuse Mixed Use Complex in Syracuse, New York,
Response to Request No. 13:
In addition to the General Objections, Ablyazov objects to this request to the extent it js
overly broad and seeks the production of Documents not relevant to any party’s claim or
defense. Subject to and without waiving the foregoing objections and the General
Objections, Ablyazov will produce non-privileged Documents in his possession, custody,
or control responsive to this request, ifany, ona rolling basis after entry of an appropriate

protective order,

Request No. 14:

All business plans, pro formas, road show or other presentations, or projections prepared in
connection with any investment or other transfer of capital or assets of any kind, or potential
investment or transfer of capital or assets, regardless of whether consummated, by or through
Triadou.

Response to Request No. 14:

Subject to, and without waiving, the General Objections, Ablyazov will produce non-

privileged Documents in his possession, custody, or control responsive to this request, if

any, on a rolling basis after entry of an appropriate protective order.

 

10

 

 
Request No. 15:

All meeting minutes of Triadou.

Response to Request No. 15:

In addition to the General Objections, Ablvazov objects to this request on the ground that
y} y q &

tant

t is overbroad. Subject to and without waiving the foregoing objections and the General
Objections, Ablyazov will produce non-privileged Documents in his possession, custody,

mag

or control responsive to this request, if any, on a rolling basis after entry of an appropriate

 

Request No. 16:

All meeting minutes of SDG.

 

)

In addition to the General Objections, Ablyazov objects to this request on the ground that
it is overbroad. Subject to and without waiving the foregoing objections and the General
Objections, Ablyazov will produce non-privileged Documents in his possession, custody,

or control responsive to this request, if any, on a rolling basis after entry of an appropriate

unents aiid communications concerning any wire or other electronic transfers of funds by

or for the benefit of Triadou.

bev
bed
Response to Request No. 17:

Subject to, and without waiving, the General Objections, Ablyazov will produce non-
privileged Documents in his possession, custody, or control responsive to this request, if

any, on a rolling basis after entry of an appropriate protective order.

Request No. 18:

All documents and communications concerning any corporate checks, cashier’s checks, IOUs, or
any other physical transfers of funds by or for the benefit of Triadou,
Response to Request No. 18:
Subject to, and without waiving, the General Objections, Ablyazov will produce non-
privileged Documents in his possession, custody, or control responsive to this request, if

any, on a rolling basis after entry of an appropriate protective order,

Request No. 19:

All documents and communications concerning Telford, including but not limited to any debt
financing provided by Telford, any and all due diligence efforts, and the sources of funds held or
transferred by Telford.

Response to Request No. 19:

In addition to the General Objections, Ablyazov objects to this request on the ground that

it is overbroad. Subject to and without waiving the foregoing objections and the General

Objections, Ablyazov will produce non-privileged Documents in his possession, custody,

or control responsive to this request, if any, on a rolling basis after entry of an APPFOpriate

~ protective order,

12

 
Request No. 20:

Aili documents and communications concerning Ilyas Khrapunov’s control of, management of, or
relationship with Triadou, whether formal or informal.

Response to Request No. 20:

Subject to, and without waiving, the General Objections, Ablyazov will produce non-
control responsive to this request, if

any, on a roiling basis after entry of an appropriate protective order,

Request No. 21:

All documents and communications concerning Ilyas Khrapunovy’s control of, management of or
relationship with SDG, whether formal or informal.
Response to Request No. 21:
Subject to, and without waiving, the General Objections, Ablyazov will produce non-
privileged Documents in his Possession, custody, or control responsive to this request, if

any, on a rolling basis after entry of an appropriate protective order,

All documents and communications concerning Ablyazov’s investment in, Management of. or

relationship with SDG, whether formal or informal.

i
ta

 
Response to Request No. 22:

Subject to, and without waiving, the General Objections, Ablyazov will produce non-
privileged Documents in his possession, custody, or control responsive to this request, if

any, on a rolling basis after entry of an appropriate protective order.

Request No. 23:

All documents and communications concerning Ablyazov’s investment in, management of, or
relationship with Triadou, whether formal or informal.
Response to Request No. 23:
Subject to, and without waiving, the General Objections, Ablyazov will produce non-
privileged Documents in his possession, custody, or control Tesponsive to this request, if

any, on a rolling basis after entry of an appropriate protective order.

Request No. 24:

All Documents sufficient to show all persons and entities who advised Triadou concerning any
investments in the United States.
Response to Request No. 24:
Subject to, and without waiving, the General Objections, Ablyazov will produce non-
privileged Documents in his possession, custody, or control responsive to this request, if

any, on a rolling basis after entry of an appropriate protective order.

Request No. 25:

~All comm unications between Triadou and Mukhtar Ablyazov.

 

14

 

 
Response to Request No. 25:

Subject to, and without waiving, the General Objections, Ablyazov will produce non-
privileged Documents in his Possession, custody, or contro] responsive to this request, if

any, on a rolling basis after entry of an appropriate protective order.

Request No. 26:

All communications between Triadou and Viktor Khrapunov,
Response to Request No. 26:
Subject to, and without waiving, the General Objections, Ablyazov will produce non-

privileged Documents in his Possession, custody, or control responsive to this request, if

any, on a rolling basis after entry of an appropriate protective order,

 

All communications between Triadou and Philippe Glatz before April 1, 2013,

Response to Request No. 27:

Subject to, and without waiving, the General Objections, Ablyazov will produce non-
privileged Documents in his Possession, custody, or control responsive to this request, if

any, on a rolling basis after entry of an appropriate protective order,

Reanest No. 38:

All communications between Triadou and Eesh A ggerwal.

Response to Request No. 28:

Subject to, and without waiving, the General Objections, Ablyazov will produce non-

IS

 

 

 

 

 

 

 

 

 

 
privileged Documents in his possession, custody, or control responsive to this request, if

any, On a rolling basis after entry of an appropriate protective order.

Request No. 29:

All communications between Triadou and Gennady Petelin.
Response to Request No. 29:
Subject to, and without waiving, the General Objections, Ablyazov will produce non-
privileged Documents in his possession, custody, or control responsive to this request, if

any, on a rolling basis after entry of an appropriate protective or ier.

Request No. 30:

All communications between Triadou and Elena Petelin.,

Response to Request No. 30:

Subject to, and without waiving, the General Objections, Ablyazov will produce non-
privileged Documents in his possession, custody, or control responsive to this request, if

any, on a rolling basis after entry of an appropriate protective order.

Request No. 31:

All communications between Triadou and FBME Bank.

16

 
Response to Request No. 31:

Subject to, and without waiving, the Generai Objections, Ablyazov will produce non-
privileged Documents in his Possession, custody, or control responsive to this request, if

any, on a rolling basis after entry of an appropriate protective order,

Request No, 32:

All communications between Triadou and Black Sea Trade & Development Bank.

Response to Re uest No. 32:

        

In addition to the General Objections, Ablyazov objects to this request io the extent it is
overly broad and seeks the production of Documents not relevant to any party’s claim or

defense,

Request No, 33:

All communications between Triadou and the Chetrit Entities between 2011 and the

commencement of this litigation.

Response to Request No. 33:

Subject to, and without waiving, the General Objections, Ablyazov will produce non-
privileged Documents in his possession, custody, or control responsive to this request, if

any, on a rolling basis after entry of an appropriate protective order,

Request No, 34:

All documents and communications concerning Harlem Securities.

17
Response to Request No. 34:

In addition to the General Objections, Ablyazoy objects to this request to the extent it is
overly broad and seeks the production of Documents not relevant to any party’s claim or

defense.

Request No. 35:

All documents and communications concerning Argon Holding, Corp.

Response to Request No. 35:

In addition to the General Objections, Ablyazoy objects to this request to the extent it is
overly broad and seeks the production of Documents not relevant to any party’s claim or

defense.

Request No. 36:

All documents and communications concerning SDG-US Holdings, Corp.

Response to Request No. 36:

In addition to the General Objections, Ablyazov objects to this request to the extent it is
overly broad and seeks the production of Documents not relevant to any party’s claim or

defense.

Request No. 37:

All documents and communications concerning Syracuse Center, LLC.

18

 

 
Response to Request No. 37:

In addition to the General Objections, Ablyazoy objects to ihis request to the extent it is

overly broad and seeks the production of Documents not relevant to any party’s claim or

defense.

Request No, 38:

All documents and communications concerning Nicolas Bourg.

 

Subject to, and without waiving, the General Objections, Ablyazov will produce non-
privileged Documents in his possession, custody, or control responsive to this request, if

any, on a rolling basis after entry of an appropriate protective order.

Reguest No, 38:

All documents and communications concerning Gennady Petelin,
Response to Request No, 39:
Subject to, and without waiving, the General Objections, Ablyazov will produce non-
privileged Documents in his possession, custody, or control responsive to this request, if
any, on a rolling basis after entry of an appropriate protective order,

aieate pF

Reanest No, 40:
‘Sesame acy

All documents and communications concerning Elena Petelin.

he
WO
Response to Request No. 40:

In addition to the General Objections, Ablyazov objects to this request to the extent it is
overly broad and seeks the production of Documents not relevant to any party’s claim or

defense.

Request No. 41;

All documents and communications concerning Peter Sztyk (a/k/a Petro Sztyk, a/k/a Petr Sztyk).
Response to Request No. 41:
In addition to the General Objections, Ablyazoy objects to this request to the extent it is
overly broad and seeks the production of Documents not relevant to any party’s claim or

defense.

Request No. 42:

All documents and communications concerning Eesh Aggerwal.,

Response to Request No. 42:

Subject to, and without waiving, the General Objections, Ablyazov will produce non-
privileged Documents in his Possession, custody, or control responsive to this request, if

any, on a rolling basis after entry of an appropriate protective order,

Request No. 43:

All documents and communications concerning the Azure Group, including but not limited to

any communications regarding Azure Consultants, JLT and/or Azure Consultants DMCC, _ ag ee oes

20

 
Respouse to Request No. 43:

Subject to, and without waiving, the General Obijec

bie » Ablyazov will produce non-

oe

privileged Documents in his possession, custody, or control responsive to this re

any, on a rolling basis after entry of an appropriate protectiv

hee dad

Request No. 44:

iia

Gocuments and communications concerning the Niel Group, includin

2

Telekom, S.A.

Response to Request No. 44:

overly broad and seeks the production of Documents not relevant to any party’s claim or

Request No. 45:

All documents and communications concerning Green Life Internationa!

S.A., including but not

limited to any loans and/or transfers of funds for the benefit of Mukhtar Ablyazov.

Response to Request No. 45:

Subject to, and without waiving, the General Objections, Ablyazov will produce non-
) ij y

privileged Documents in his possession, custody, or contro} responsive to this request, if

any, on a rolling basis after entry of an appropriate protective order,

N
—

 

 

 

 

 

 

 
Request No. 46:

Ablyazov, including but not limited to any payments or transfers for Ablyazov’s benefit by any
parties to this Action, third parties, or third party entities,
Response to Request No. 46:
In addition to the General Objections, Ablyazov objects to this request because it seeks
the production of Privileged attorney-client communications. Ablyazoy further objects
because this request is vague, overly broad, and unduly burdensome, and seeks the
production of Documents not relevant to any Party’s claim or defense or proportional to

the needs of the case,

Request No. 47:

All document [sic] and communications concerning the sale or purchase of any interest in SDG,
including but not limited to the purported sale of SDG to Phillipe Glatz in 2013.
Response to Request No. 47:
Subject to, and without waiving, the General Objections, Ablyazov will produce non-
privileged Documents in his possession, custody, or control responsive to this request, if

any, on a rolling basis after entry of an appropriate protective order.

Request No. 48:

All documents and communications concerning any valuation of Triadou or its parent, SDG,

including but not limited to any valuation of SDG related to the Purported sale of SDG to... oss nteneuon todo pdonsonoeoenonanoorees

22

 

 

 

 

 

 

 

 
Response to Request No. 53:

In addition to the General Objections, Ablyazov objects to this x request on the ground that

contentions. Subject to and without waivin g the foregoing objections and the General
Objections, Ablyazov will produce non-privileged Documents in his possession n, custody,
or control responsive to this request, if any, on a rolling basis after entry of an appropriate

protective order.

Request No. 54:

All documents and communications You contend Support the allegations in Paragraph 9 of the
Cerrito Affidavit, specifically that “one of the j investors Ilyas Khrapunov identified for the Fund

was his sister's father. ~in-law, Mr, Petelin, who expressed an interest in the project. In October

Response to Request No. 54:

addition to the General O Objections, Ablyazov objects to this request on the ground that

tmae

it is Vague and ambiguous in light of the fact that Ablyazov has not made any such
contentions, Subject to and without waiving the foregoing objections and the Generai
Objections, Ablyazov will produce non-privi leged Documents in his Possession, custody,

or contro! responsive to this request, if any, on a rolling basis after entry of an appropriate

protective order.

bo
or

 

 

 

 

 

 
Request No. 55:

All documents and communications You contend support the allegations in Paragraph 10 of the
Cerrito Affidavit, specifically that “[Cerrito] reviewed documents demonstrating several
transactions engaged in by companies owned by Mr. Petelin, one of which was an investment in
a significant oil-and-gas asset from which Mr. Petelin netted several hundred million USD.
Based on the documents [Cerrito] reviewed, [Cerrito] independently verified through the Internet
that the named companies were engaged in real transactions with major international investors.
Finally, [Cerrito] reviewed documents on the entity that would provide the funding to Triadou,
known as Telford International Limited ("Telford"). These documents showed that Telford was
100% owned by Telford Trust, which in turn belonged to Mr. Petelin's wife, Elena Petelina.”
Response to Request No. 55:
In addition to the General Objections, Ablyazov objects to this request on the ground that
it is vague and ambiguous in light of the fact that Ablyazov has not made any such
contentions. Subject to and without waiving the foregoing objections and the General
Objections, Ablyazov will produce non-privileged Documents in his Possession, custody,
or control responsive to this request, if any, on a rolling basis after entry of an appropriate

protective order,

Request No. 56:

All documents and communications reviewed by Cerrito regarding Genady Petelin or Elena

Petelin, as referenced in Paragraph 10 of the Cerrito Affidavit.

 

26

 
Response to Request No. 56:

In addition to the General Objections, Ablyazov objects to this request on the ground that
it is vague and ambiguous in light of the fact that Ablyazov has not made any such

contentions. Subject to and without waiving the foregoing objections and the General
oS & & a

tontione AKL. .
Objections, Ablyazov wi

fem
4
2
&
=
&
o
>
ot

non-privileged Documents in his possession, custody,
of Control responsive to this request, ifany, on a rolling basis after entry of an appropriate

protective order,

Request No, 57:

 

In addition to the General Objections, Ablyazoy objects to this request on the ground that
it is vague and ambiguous in light of the fact that Ablyazoy has not made any such
contentions. Subject to and without waiving the foregoing objections and the General
Obdjeciions, Ablyazov will produce non-privileged Documents in his Possession, custody,

or control responsive to this request, ifany, on a rolling basis after entry of an appropriate
g Pp

protective order,

 
Request No. 58:

All documents and communications You contend Support the allegations in Paragraph 12 of the
Cerrito Affidavit, specifically that “Mr. Bourg was going to receive some form of direct payment
from the Chetrits for the Flatotel project.”
Response to Request No. 58:
In addition to the General Objections, Ablyazov objects to this request on the ground that
it is vague and ambiguous in light of the fact that Ablyazov has not made any such
contentions. Subject to and without waiving the foregoing objections and the General
Objections, Ablyazov will produce non-privileged Documents in his Possession, custody,
or control responsive to this request, if any, on a rolling basis after entry of an appropriate

protective order.

Request No. 59:

All documents and communications You contend support the allegations in Paragraph 15 of the
Cerrito Affidavit, specifically that “Ilyas Khrapunov formally made the offer to sell SDG and its
subsidiaries to Mr. Glatz in late December 2012, Mr. Glatz expressed interest, and the due
diligence and deal negotiation process commenced in early January 2013 and closed on 25
March 2013. Mr. Glatz hired an investment bank to conduct the due diligence and prepare a
valuation, and retained his own lawyers to work on the deal documents.”

Response to Request No. 59:

In addition to the General Objections, Ablyazov objects to this request on the ground that

it is vague and ambiguous j in light of the e fact that | Ablyazov has not made any a

 

“ contentions. Subject to and without waiving the foregoing objections and the General

28

 

 
Objections, Ablyazov will produce non-privileged Documents in his possession, custody,
or control responsive to this request, if any, on a rolling basis afier entry of an appropriate

?

protective order.

All documents and communications concerning the purported December 2012 ofter to sell SDG,
including any document reviewed or relied on in the negotiation or acceptance of ihat offer, as
referenced in } aragraph 15 of the Cerrito Affidavit.
Response to Request No, 60:
in addition to the General Objections, Ablyazov objects to this request on the ground that
it is vague and ambiguous in light of the fact that Ablyazov has not made any such
contentions. Subject to and without waiving the foregoing objections and the General
Objections, Ablyazov will produce non-privileged Documents in his possession, custody,
or control responsive to this request, if any, on a rolling basis after entry of an appropriate

protective order,

All documents and communications reflecting any due diligence relating to the purported sale of
SDG, including any due diligence by any third party, as referenced in Paragraph 15 of the Cerrito
Affidavit,

Response to Request No. 61:

In addition to the General Objections, Ablyazoy objects to this request on the ground that

it is vague and ambiguous in light of the fact that Ablyazov has not made any such

ho
©

 
contentions. Subject to and without waiving the foregoing objections and the General
Objections, Ablyazov will produce non-privileged Documents in his Possession, custody,
or control responsive to this request, if any, on a rolling basis after entry of an appropriate

protective order.

Request No. 62:

All documents and communications You contend Support the allegations in Paragraph 16 of the
Cerrito Affidavit, specifically that “The purchase of SDG by Mr. Glatz involved the purchase of
100% of the equity in SDG Capital SA by Mr. Glatz's company, Greencos S.A... . [Cerrito]
know{s] that the sale to Mr. Glatz received intense scrutiny from the Geneva Prosecutor and the
Swiss banks investing with SDG, and the purchase was allowed to proceed.”
Response to Request No. 62:
In addition to the General Objections, Ablyazov objects to this request on the ground that
it is vague and ambiguous in light of the fact that Ablyazov has not made any such
contentions. Subject to and without waiving the foregoing objections and the General
Objections, Ablyazov will produce non-privileged Documents in his Possession, custody,
or control responsive to this request, ifany, on a rolling basis after entry of an appropriate

protective order.

Request No. 63:

All documents and communications reflecting any meeting minutes as referenced in Paragraph

21 of the Cerrito Affidavit. (ts

30

 

 
Response to Request No, 63-

Subject to, and without waiving, the Genera! Objections, Ablyazov will produce non-
privileged Documents in his Possession, custody, or control responsive to this request, if

any, on a rolling basis after entry of an appropriate protective order.

Request No. 64:

Ali documents and communications You contend Support the allegations in Paragraph 25 of the
Cerrito Affidavit, specificaily that “[iIn March and April 2014, the Chetrits informed Triadou
that a further capital call was needed from.all equity partners in the Flatoiel project... . Shortly
_ thereafter, Triadou informed the Chetrits that it did not wish to participate in this Capital call. As

a result, the Chetrits offered to buy out Triadou's membership interest in CF 135 West Member

LLec BD

Respouse to Request No. 64;

In addition to the Genera} Objections, Ablyazov objects to this request on the ground that
it is vague and ambiguous in light of the fact that Ablyazov has not made any such
contentions. Subject to and without waiving the foregoing objections and the General
Objections, Ablyazov will produce non-privileged Documents in his possession, custody,
or control responsive to this request, ifany, on a rolling basis after entry of an appropriate

protective order,

Request No. 65:

referenced in Paragraph 25 of the Cerrito Affidavit.

nd
——

 

 

 

 

 

 

 
Response to Request No. 65:

Subject to, and without waiving, the General Objections, Ablyazov will produce non-
privileged Documents in his Possession, custody, or control responsive to this request, if

any, on a rolling basis after entry of an appropriate protective order.

Request No. 66:

All documents and communications You contend Support the allegations in Paragraph 27 of the
Cerrito Affidavit, Specifically that “While working for Triadon, however, Mr. Bourg improperly
spent SDG's money.”
Response to Request No. 66:
In addition to the General Objections, Ablyazov objects to this request on the ground that
it is vague and ambiguous in light of the fact that Ablyazov has not made any such
contentions. Subject to and without waiving the foregoing objections and the General
Objections, Ablyazov will produce non-privileged Documents in his possession, custody,
or control responsive to this request, if any, on a rolling basis after entry of an appropriate

protective order,

Request No. 67:

All documents and communications You contend support the allegations in Paragraph 27 of the
Cerrito Affidavit, specifically that “Mr, Bourg was fired as a result of Mr. Glatz's lack of

confidence in him resulting from Mr. Bourg's failure to timely register the Fund, his improper

  

 

expenditures, and other concerns, I {understand | that i it was S Mr. Glatz who decided to fire Mr es

~ Bourg, nc not Ilyas Khrapunov.” ”

32

 
Response to Request No, 67;
In addition to the General Objections, Ablyazoy objects to this request on the ground that
it is vague and ambiguous in light of the fact that Ablyazov has not made any such

contentions. Subject to and without waiving the foregoing objections and the General

Objections, Ablyazov will produce nOon-privileged Documents in his Possession, custody,

“Had a nd
WUJCOL

or control responsive to this request, ifany, on a rolling basis after entry of an appropriate

protective order.

Dated: October 6, 2016
New York, New York KOBRE & KIM LLP

/s/ Jonathan D. Cogan

Jonathan D. Cogan

800 Third Avenue

New York, NY 10022

Tel: (212) 488.1200
jonathan.cogan@kobrekim.com

Counsel for Mukhtar Ablyazoy

ww
Ge
CERTIFICATE OF SERVICE
UF SERVICE

I hereby certify that a true and correct copy of Mukhtar Ablyazov’s responses and
objections to Plaintiffs’ first set of document requests was served via electronic mail on this 6"

day of October 2016, upon the following:

Matthew L. Schwartz John J. Kenney

Randall Jackson John P. Curley

BOIES, SCHILLER & FLEXNER LLP HOGUET NEWMAN REGAL &
575 Lexington Avenue KENNEDY LLP

New York, NY 10022 10 East 40th Street
mischwartz@BSFLLP.com New York, NY 10016
RJackson@BSFLLP.com jkenney@hnrklaw.com

Jcurley@hnrklaw.com
Counsel for Almaty/BTA
Counsel for Viktor and Ilyas
Khrapunov

Deborah A. Skakel

Alex E. Hassid

Robyn L. Michaelson

BLANK ROME LLP

405 Lexington Avenue

New York, NY 10174-0208
DSkakel@BlankRome.com
AHassid@BlankRome.com
RMichaelson@BlankRome.com

Counsel for Triadou

/s/ Jonathan D. Cogan
Jonathan D. Cogan

34

 

 

 
